 

Execution Version

 

GLORI ENERGY INC.

 

SERIES C-1 PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

April 30, 2013

 

 

 

 

TABLE OF CONTENTS

 

        Page           1. Purchase and Sale of Series C-1 Preferred Stock and
Warrants   1             1.1 Sale and Issuance of Series C-1 Preferred Stock and
Warrants; Closing Date   1             1.2 Closing; Delivery   2             1.3
Use of Proceeds   2             1.4 Defined Terms Used in this Agreement   2    
      2. Representations and Warranties of the Company   3             2.1
Organization, Good Standing, Corporate Power and Qualification   4            
2.2 Capitalization   4             2.3 Subsidiaries   6             2.4
Authorization   6             2.5 Valid Issuance of Shares   6             2.6
Governmental Consents and Filings   7             2.7 Litigation   7            
2.8 Intellectual Property   8             2.9 Compliance with Other Instruments
  8             2.10 Agreements; Actions   8             2.11 Certain
Transactions   9             2.12 Rights of Registration and Voting Rights   10
            2.13 Absence of Liens   10             2.14 Financial Statements  
10             2.15 Changes   10             2.16 Employee Matters   11        
    2.17 Tax Returns and Payments   12             2.18 Insurance   12          
  2.19 Confidential Information and Invention Assignment Agreements   13        
    2.20 Permits   13             2.21 Corporate Documents   13             2.22
Real Property Holding Corporation   13             2.23 Environmental and Safety
Laws   13             2.24 Qualified Small Business Stock   14             2.25
Disclosure   14

 

i

 

 

TABLE OF CONTENTS

 

        Page           3. Representations and Warranties of the Purchasers   14
            3.1 Authorization   14             3.2 Purchase Entirely for Own
Account   15             3.3 Disclosure of Information   15             3.4
Restricted Securities   15             3.5 No Public Market   15             3.6
Legends   15             3.7 Accredited Investor   16             3.8 Foreign
Investors   16             3.9 No General Solicitation   16             3.10
Exculpation Among Purchasers   16             3.11 Residence   16           4.
Conditions to the Purchasers’ Obligations   16             4.1 Representations
and Warranties   17             4.2 Performance   17             4.3 Compliance
Certificate   17             4.4 Qualifications   17             4.5 Board of
Directors   17             4.6 Indemnification Agreements   17             4.7
Fourth Amended and Restated Investors’ Rights Agreement   17             4.8
Fourth Amended and Restated Right of First Refusal and Co-Sale Agreement   17  
          4.9 Fourth Amended and Restated Voting Agreement   17             4.10
Restated Certificate   17             4.11 Secretary’s Certificate   17        
    4.12 Series C Warrants   18             4.13 Proceedings and Documents   18
          5. Conditions of the Company’s Obligations   18             5.1
Representations and Warranties   18             5.2 Performance   18            
5.3 Qualifications   18             5.4 Fourth Amended and Restated Investors’
Rights Agreement   18

 

ii

 

 

TABLE OF CONTENTS

 

        Page             5.5 Fourth Amended and Restated Right of First Refusal
and Co-Sale Agreement   18             5.6 Fourth Amended and Restated Voting
Agreement   19           6. Miscellaneous   19             6.1 Survival of
Warranties   19             6.2 Successors and Assigns   19             6.3
Governing Law   19             6.4 Counterparts; Facsimile   19             6.5
Titles and Subtitles   19             6.6 Notices   19             6.7 No
Finder’s Fees   20             6.8 Fees and Expenses   20             6.9
Attorney’s Fees   20             6.10 Amendments and Waivers   20            
6.11 Severability   20             6.12 Delays or Omissions   20            
6.13 Entire Agreement   21             6.14 Dispute Resolution   21            
6.15 Indemnification   21             6.16 No Commitment for Additional
Financing   22             6.17 Principal Business Operations   23

 

Exhibit A Schedule of Purchasers Exhibit B Form of Amended and Restated
Certificate of Incorporation Exhibit C Form of Warrant

 

iii

 

 

SERIES C-1 PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS SERIES C-1 PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”)
is entered into as of this 30th day of April, 2013, by and among Glori Energy
Inc. (f/k/a Glori Oil Limited), a Delaware corporation (the “Company”), and the
purchasers listed from time to time on Exhibit A attached hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (a) shares of Series C-1 Preferred Stock,
par value $0.0001 per share (the “Series C-1 Preferred Stock”), and (b) warrants
(the “Warrants”) to purchase shares of Series C-1 Preferred Stock, upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.          Purchase and Sale of Series C-1 Preferred Stock and Warrants.

 

1.1           Sale and Issuance of Series C-1 Preferred Stock and Warrants;
Closing Date.

 

(a)          The Company shall adopt and file with the Secretary of State of the
State of Delaware on or before the Closing (as defined below) the Amended and
Restated Certificate of Incorporation in the form of Exhibit B attached hereto
(the “Restated Certificate”).

 

(b)          Subject to the terms and conditions of this Agreement, the
Purchasers agree to purchase at the Closing, and the Company agrees to sell and
issue to the Purchasers at the Closing, that number of shares of Series C-1
Preferred Stock set forth in the column designated “Closing Shares” opposite
such Purchaser’s name on Exhibit A, at a purchase price of $2.741 per share. The
consideration for the purchased shares of Series C-1 Preferred Stock shall be
paid in cash. The shares of Series C-1 Preferred Stock, when issued to the
Purchasers pursuant to this Agreement, shall be referred to in this Agreement as
the “Shares.”

 

(c)          Subject to the terms and conditions of this Agreement, the Company
agrees to issue to each Purchaser at the Closing Warrants to purchase that
number of shares of Series C-1 Preferred Stock set forth opposite such
Purchaser’s name on Exhibit A at an exercise price of $2.741 per share of Series
C-1 Preferred Stock. The Warrants shall be in the form of Exhibit C attached
hereto. The shares of Series C-1 Preferred Stock for which the Warrants are
exercisable are herein referred to as “Warrant Shares”.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, including this Section 1.1, payment for the shares of Series C-1
Preferred Stock purchased by Gentry Glori Investment III LLC (“Gentry III”)
hereunder shall be made on or before May 30, 2013. Gentry III acknowledges and
agrees that it has purchased such shares on the Closing Date and its obligation
to make payment for such shares on or before May 30, 2013 is irrevocable and
unconditional, subject only to delivery of a certificate by the Company
representing such shares and a Warrant exercisable for the number of Warrant
Shares set forth opposite Gentry III’s name on Exhibit A.

 

 

 

 

1.2           Closing; Delivery.

 

(a)          The purchase and sale of the Shares and the Warrants in the amounts
as set forth on Exhibit A shall take place remotely via the exchange of
documents and signatures, at 10:00 a.m., Houston, Texas time, on the date
hereof, or at such other time and place as the Company and the Purchasers
purchasing a majority of the Closing Shares mutually agree upon, orally or in
writing (which time and place are designated as the “Closing”).

 

(b)          At the Closing, the Company shall deliver to each Purchaser (i) a
certificate representing the Shares being purchased by such Purchasers at the
Closing against payment of the purchase price therefor by wire transfer to a
bank account designated by the Company and (ii) a Warrant exercisable for the
number of Warrant Shares set forth on Exhibit A to this Agreement.

 

1.3           Use of Proceeds. In accordance with the directions of the
Company’s Board of Directors, as it shall be constituted in accordance with the
Fourth Amended and Restated Voting Agreement, the Company will use the proceeds
from the sale of the Shares and Warrants for contribution to a wholly owned
subsidiary for its acquisition of oil and gas properties (consistent with the
Company’s current business model), working capital and general corporate
purposes. The Company acknowledges that Texas ACP I, L.P. and Texas ACP Venture
Partners I, LLC have restrictions on the use of proceeds of their investments.
 The Company further acknowledges that no more than 50% of the proceeds received
from Texas ACP I, L.P will be used for any repayment of indebtedness or any
distributions to any of the stockholders of the Company and that none of the
proceeds received from Texas ACP Venture Partners I, LLC will be used for any
repayment of indebtedness or any distributions to any of the stockholders of the
Company.

 

1.4           Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.

 

“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any partner,
officer, director, member or employee of such Person and any venture capital
fund now or hereafter existing that is controlled by or under common control
with one or more general partners or managing members of, or shares the same
management company with, such Person.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.

 

2

 

 

“Fourth Amended and Restated Investors’ Rights Agreement” means the agreement
among the Company, The Energy and Resources Institute, the Purchasers and
certain other stockholders of the Company, dated as of the date of the Closing,
in form and substance reasonably satisfactory to the parties hereto.

 

“Fourth Amended and Restated Right of First Refusal and Co-Sale Agreement” means
the agreement among the Company, the Purchasers, and certain other stockholders
of the Company, dated as of the date of the Closing, in form and substance
reasonably satisfactory to the parties hereto.

 

“Fourth Amended and Restated Voting Agreement” means the agreement among the
Company, the Purchasers and certain other stockholders of the Company, dated as
of the date of the Closing, in form and substance reasonably satisfactory to the
parties hereto.

 

“Indemnification Agreement” means the indemnification agreement between the
Company and the director designated by any Purchaser entitled to designate a
member of the Board of Directors pursuant to the Fourth Amended and Restated
Voting Agreement.

 

“Key Employee” means any executive-level employee (including vice
president-level positions) as well as any employee or consultant who either
alone or in concert with others develops, invents, programs or designs any
Company Intellectual Property.

 

“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge after reasonable investigation of the following officers:
Stuart M. Page, Victor Perez and Dr. Thomas Ishoey.

 

“Legal Opinion” means the opinion of Fulbright & Jaworski L.L.P. addressed to
the Purchasers, in the form and substance reasonably satisfactory to the
Purchasers hereto.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company and its
subsidiaries, taken as a whole.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Purchaser” means each of the Purchasers who is a party to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series C Preferred Stock Purchase Agreement” means that certain Series C
Preferred Stock Purchase Agreement, dated December 30, 2011, between the Company
and the other parties named therein, as amended by that certain First Amendment
to Series C Preferred Stock Purchase Agreement, dated January 19, 2012, between
the Company and the other parties named therein.

 

3

 

 

“Transaction Agreements” means this Agreement, the Fourth Amended and Restated
Investors’ Rights Agreement, the Fourth Amended and Restated Right of First
Refusal and Co-Sale Agreement, the Fourth Amended and Restated Voting Agreement
and the Indemnification Agreements.

 

2.          Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that, except as set forth on the
disclosure letter delivered by the Company to the Purchasers (the “Disclosure
Letter”), which exceptions shall be deemed to be part of the representations and
warranties made hereunder, the following representations are, to the Company’s
knowledge, true and complete as of the date of the Closing, except as otherwise
indicated. The Disclosure Letter shall be arranged in sections corresponding to
the numbered and lettered sections and subsections contained in this Section 2,
and the disclosures in any section or subsection of the Disclosure Letter shall
qualify other sections and subsections in this Section 2 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

 

For purposes of these representations and warranties (other than those in
Sections 2.2, 2.3, 2.4, 2.5 and 2.6), the term “the Company” shall include any
subsidiaries of the Company, unless otherwise noted herein.

 

2.1           Organization, Good Standing, Corporate Power and Qualification.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

 

2.2           Capitalization. The authorized capital of the Company consists,
immediately prior to the Closing, of:

 

(a)          100,000,000 shares of common stock, $0.0001 par value per share
(the “Common Stock”), 3,095,771 shares of which are issued and outstanding
immediately prior to the Closing. All of the outstanding shares of Common Stock
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws. The Company
holds no treasury stock and no shares of Preferred Stock in its treasury.

 

(b)          26,039,655 shares of preferred stock, $0.0001 par value per share
(the “Preferred Stock”), (i) 521,852 of which have been designated Series A
Preferred Stock, 475,541 of which are issued and outstanding immediately prior
to the Closing, (ii) 2,901,052 of which have been designated Series B Preferred
Stock, 2,901,052 of which are issued and outstanding immediately prior to the
Closing, (iii) 13,780,033 of which have been designated Series C Preferred
Stock, 7,296,607 of which are issued and outstanding immediately prior to the
Closing, and (iv) 8,836,718 of which have been designated Series C-1 Preferred
Stock, none of which are issued and outstanding immediately prior to the
Closing. The rights, privileges and preferences of the Preferred Stock are as
stated in the Restated Certificate and as provided by the general corporation
law of the jurisdiction of the Company’s incorporation.

 

4

 

 

(c)          The Company has reserved 5,709,285 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2006 Stock Option and Grant Plan duly adopted by the Board of
Directors and approved by the Company stockholders (the “Stock Plan”). Of the
5,709,285 shares of Common Stock reserved for issuance under the Stock Plan, (x)
5,039,123 of such shares are reserved for issuance upon exercise of currently
outstanding options, (y) 551,130 of such shares are currently issued and
outstanding that were issued upon exercise of options granted, or pursuant to
restricted stock purchases effected, under the Stock Plan, and (z) 119,032
shares remain available for future stock options and other awards permitted
under the Plan. The Company has furnished to the Purchasers complete and
accurate copies of the Stock Plan and forms of agreements used thereunder.

 

(d)          Section 2.2(d) to the Disclosure Letter sets forth the
capitalization of the Company immediately following the Closing (and reflects
the purchase by Gentry III of Series C-1 Preferred Stock under Section 1.1(d)),
including the number of shares of the following: (i) issued and outstanding
Common Stock, including, with respect to restricted Common Stock, vesting
schedule and repurchase price; (ii) issued stock options, including vesting
schedule and exercise price; (iii) stock options not yet issued but reserved for
issuance; (iv) each series of Preferred Stock; and (v) warrants or stock
purchase rights, including the Warrants. Except for (A) the conversion
privileges of the Shares and exercise rights with respect to the Warrant Shares
to be issued under this Agreement and the conversion privileges of the Series A
Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock and
the Series C-1 Preferred Stock, (B) the rights provided in Section 4 of the
Fourth Amended and Restated Investors’ Rights Agreement, and (C) the securities
and rights described in this Section 2.2 and on Section 2.2(d) to the Disclosure
Letter, there are no outstanding options, warrants, rights (including conversion
or preemptive rights and rights of first refusal or similar rights) or
agreements, orally or in writing, to purchase or acquire from the Company any
shares of Common Stock, Series A Preferred Stock, Series B Preferred Stock,
Series C Preferred Stock or Series C-1 Preferred Stock, or any securities
convertible into or exchangeable for shares of Common Stock, Series A Preferred
Stock, Series B Preferred Stock, Series C Preferred Stock or Series C-1
Preferred Stock. Except as set forth on Section 2.2(d) to the Disclosure Letter,
all outstanding shares of the Common Stock and all shares of the Common Stock
underlying outstanding options are subject to (i) a right of first refusal in
favor of the Company upon any proposed transfer (other than transfers for estate
planning purposes); and (ii) a lock-up or market standoff agreement of not less
than 180 days following the Company’s initial public offering pursuant to a
registration statement filed with the Securities and Exchange Commission under
the Securities Act.

 

(e)          Except as set forth on Section 2.2(e) to the Disclosure Letter,
none of the Company’s stock purchase agreements or stock option documents
contains a provision for acceleration of vesting (or lapse of a repurchase
right) or other changes in the vesting provisions or other terms of such
agreement or understanding upon the occurrence of any event or combination of
events. The Company has never adjusted or amended the exercise price of any
stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means. Except as set forth in the
Restated Certificate, the Company has no obligation (contingent or otherwise) to
purchase or redeem any of its capital stock.

 

5

 

 

(f)          No stock options, stock appreciation rights or other equity-based
awards issued or granted by the Company are subject to the requirements of
Section 409A of the Code. Each “nonqualified deferred compensation plan” (as
such term is defined under Section 409A(d)(1) of the Code and the guidance
thereunder) under which the Company makes, is obligated to make or promises to
make, payments (each, a “409A Plan”) complies in all material respects, in both
form and operation, with the requirements of Section 409A of the Code and the
guidance thereunder. No payment to be made under any 409A Plan is, or to the
knowledge of the Company will be, subject to the penalties of Section 409A(a)(1)
of the Code.

 

2.3           Subsidiaries. Except as set forth on Section 2.3 to the Disclosure
Letter, the Company does not currently own or control, directly or indirectly,
any interest in any other corporation, partnership, trust, joint venture,
limited liability company, association, or other business entity. The Company is
not a participant in any joint venture, partnership or similar arrangement.

 

2.4           Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Agreements, and to issue the Shares at the Closing
and the Common Stock issuable upon conversion of the Shares, has been taken or
will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of the Transaction
Agreements, the performance of all obligations of the Company under the
Transaction Agreements to be performed as of the Closing, and the issuance and
delivery of the Shares and Warrants has been taken or will be taken prior to the
Closing. The Transaction Agreements, when executed and delivered by the Company,
shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Fourth Amended and Restated Investors’ Rights Agreement and
each Indemnification Agreement may be limited by applicable federal or state
securities laws.

 

2.5           Valid Issuance of Shares. The Shares, Warrants and Series C
Warrants, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Transaction Agreements, the Restated
Certificate, applicable state and federal securities laws and liens or
encumbrances created by or imposed by a Purchaser. Assuming the accuracy of the
representations of the Purchasers in Section 3 of this Agreement and subject to
the filings described in Section 2.6(ii) below, the Shares, Warrants and Series
C Warrants will be issued in compliance with all applicable federal and state
securities laws. The Series C-1 Preferred Stock issuable upon exercise of the
Warrants, the Series C Preferred Stock issuable upon exercise of the Series C
Warrants, and the Common Stock issuable upon conversion of the Shares, the
Warrant Shares and the Series C Warrant Shares has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Restated
Certificate, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, the Restated Certificate, applicable federal and state
securities laws and liens or encumbrances created by or imposed by a Purchaser.
Based in part upon the representations of the Purchasers in Section 3 of this
Agreement, and subject to Section 2.6 below, the Common Stock issuable upon
conversion of the Shares, the Warrant Shares and the Series C Warrant Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

6

 

 

2.6           Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Closing, and (ii) filings pursuant to Regulation D of the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.

 

2.7           Litigation. Except as set forth on Section 2.7 to the Disclosure
Letter, there is no claim, action, suit, proceeding, arbitration, complaint,
charge or investigation pending or, to the Company’s knowledge, currently
threatened (i) against the Company or any officer, director or Key Employee of
the Company arising out of their employment or board relationship with the
Company; (ii) that questions the validity of the Transaction Agreements or the
right of the Company to enter into them, or to consummate the transactions
contemplated by the Transaction Agreements; or (iii) that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Neither the Company nor, to the Company’s knowledge, any of its
officers, directors or Key Employees is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or Key
Employees, such as would affect the Company). There is no action, suit,
proceeding or investigation by the Company pending or which the Company intends
to initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.

 

7

 

 

2.8           Intellectual Property. The Company owns or possesses sufficient
legal rights to all Company Intellectual Property without any known conflict
with, or infringement of, the rights of others. To the Company’s knowledge, no
product or service marketed or sold (or proposed to be marketed or sold) by the
Company violates or will violate any license or infringes or will infringe any
intellectual property rights of any other party. Other than as set forth on
Section 2.8 to the Disclosure Letter, other than with respect to commercially
available software products under standard end-user object code license
agreements, there are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership interests of any kind relating to the Company
Intellectual Property, nor is the Company bound by or a party to any options,
licenses or agreements of any kind with respect to the patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information,
proprietary rights and processes of any other Person. The Company has not
received any communications alleging that the Company has violated or, by
conducting its business, would violate any of the patents, trademarks, service
marks, tradenames, copyrights, trade secrets, mask works or other proprietary
rights or processes of any other Person. The Company has obtained and possesses
valid licenses to use all of the software programs present on the computers and
other software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business. To the Company’s knowledge, it will not be necessary to use
any inventions of any of its employees or consultants (or Persons it currently
intends to hire) made prior to their employment by the Company. Each Company
employee and consultant who has contributed to the Company Intellectual Property
has assigned to the Company all intellectual property rights he or she owns that
are part of the Company Intellectual Property. Section 2.8 to the Disclosure
Letter lists all Company Intellectual Property that is registered or for which a
pending registration has been filed. The Company has not embedded any open
source, copyleft or community source code in any of its products generally
available or in development, including but not limited to any libraries or code
licensed under any General Public License, Lesser General Public License or
similar license arrangement. For purposes of this Section 2.8, the Company shall
be deemed to have knowledge of a patent right if the Company has actual
knowledge of the patent right or would be found to be on notice of such patent
right as determined by reference to United States patent laws.

 

2.9           Compliance with Other Instruments. The Company is not in violation
or default (i) of any provisions of its Restated Certificate or Bylaws, (ii) of
any instrument, judgment, order, writ or decree in which the Company is named or
by which it is bound, (iii) under any note, indenture or mortgage, or (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound that is required to be listed on the Disclosure Letter, or of
any provision of federal or state statute, rule or regulation applicable to the
Company, the violation of which would have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements will
not result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (i) a default under any
such provision, instrument, judgment, order, writ, decree, contract or agreement
or (ii) an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
forfeiture, or nonrenewal of any material permit or license applicable to the
Company.

 

2.10         Agreements; Actions.

 

(a)          Except for the Transaction Agreements and except as set forth on
Section 2.10 of the Disclosure Letter, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company in excess of $100,000, (ii) the license of any
patent, copyright, trademark, trade secret or other proprietary right to or from
the Company, (iii) the grant of rights to manufacture, produce, assemble,
license, market, or sell its products to any other Person that limit the
Company’s exclusive right to develop, manufacture, assemble, distribute, market
or sell its products, or (iv) indemnification by the Company with respect to
infringements of proprietary rights.

 

8

 

 

(b)          Except as set forth on Section 2.10 to the Disclosure Letter, the
Company has not (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock,
(ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $100,000 or in excess of $1,000,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of subsections (b) and (c) of this
Section 2.10, all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons the Company has reason to believe are affiliated with each
other) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such subsection.

 

(c)          The Company is not a guarantor or indemnitor of any indebtedness of
any other Person.

 

2.11         Certain Transactions.

 

(a)          Except as set forth on Section 2.11 to the Disclosure Letter, and
other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each instance, approved in the written minutes of the
Board of Directors (previously provided to the Purchasers or their counsel),
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.

 

(b)          Except as set forth on Section 2.11 to the Disclosure Letter, the
Company is not indebted, directly or indirectly, to any of its directors,
officers or employees or to their respective spouses or children or to any
Affiliate of any of the foregoing, other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. Except as set forth on Section 2.11 to the
Disclosure Letter, none of the Company’s directors, officers or employees, or
any members of their immediate families, or any Affiliate of the foregoing (i)
is, directly or indirectly, indebted to the Company or, (ii) to the Company’s
knowledge, has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation which competes with the
Company except that directors, officers or employees or stockholders of the
Company may own stock in (but not exceeding two percent (2%) of the outstanding
capital stock of) publicly traded companies that may compete with the Company.
None of the Company’s Key Employees or directors or any members of their
immediate families or any Affiliate of any of the foregoing are, directly or
indirectly, interested in any contract with the Company. None of the directors
or officers, or any members of their immediate families, has any material
commercial, industrial, banking, consulting, legal, accounting, charitable or
familial relationship with any of the Company’s customers, suppliers, service
providers, joint venture partners, licensees and competitors.

 

9

 

 

2.12         Rights of Registration and Voting Rights. Except as provided in the
Fourth Amended and Restated Investors’ Rights Agreement, the Company is not
under any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities. To the Company’s knowledge, except as
contemplated in the Fourth Amended and Restated Voting Agreement, no stockholder
of the Company has entered into any agreements with respect to the voting of
capital shares of the Company.

 

2.13         Absence of Liens. Except as set forth on Section 2.13 to the
Disclosure Letter, the property and assets that the Company owns are free and
clear of all mortgages, deeds of trust, liens, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances other than those of the lessors of such
property or assets.

 

2.14         Financial Statements. The Company has delivered to each Purchaser
its audited financial statements as of December 31, 2011 and for the fiscal year
ended December 31, 2011, and its unaudited financial statements (including
balance sheet, income statement and statement of cash flows) as of December 31,
2012 (the “Balance Sheet Date”) and for the period ended December 31, 2012
(collectively, the “Financial Statements”). Except as set forth in Section 2.14
to the Disclosure Letter, the Financial Statements fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein, subject in the case of
the unaudited Financial Statements to normal year-end audit adjustments. Except
as set forth in the Financial Statements, the Company has no material
liabilities or obligations, contingent or otherwise, other than liabilities
incurred in the ordinary course of business subsequent to the Balance Sheet
Date, obligations under contracts and commitments incurred in the ordinary
course of business and liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.

 

2.15         Changes. Since the Balance Sheet Date, there have been no events or
circumstances of any kind that have had or could reasonably be expected to
result in a Material Adverse Effect.

 

10

 

 

2.16         Employee Matters.

 

(a)          As of the date hereof, the Company employs 29 full-time employees,
no part-time employees and no temporary employee and engages three consultants
or independent contractors. Section 2.16(a) of the Disclosure Letter sets forth
a detailed description of all compensation, including salary, bonus, severance
obligations and deferred compensation paid or payable for each officer,
employee, consultant and independent contractor of the Company who received
compensation in excess of $50,000 for the fiscal year ended December 31, 2012 or
is anticipated to receive compensation in excess of $50,000 for the fiscal year
ending December 31, 2013.

 

(b)          To the Company’s knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.

 

(c)          The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining. The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties, or other sums for failure to comply with any of the foregoing.

 

(d)          Except as set forth on Section 2.16(d) to the Disclosure Letter, to
the Company’s knowledge, no Key Employee intends to terminate employment with
the Company or is otherwise likely to become unavailable to continue as a Key
Employee, nor does the Company have a present intention to terminate the
employment of any of the foregoing. The employment of each employee of the
Company is terminable at the will of the Company. Except as set forth on Section
2.16(d) to the Disclosure Letter or as required by law, upon termination of the
employment of any such employees, no severance or other payments will become
due. Except as set forth on Section 2.16(d) to the Disclosure Letter, the
Company has no policy, practice, plan, or program of paying severance pay or any
form of severance compensation in connection with the termination of employment
services.

 

(e)          Except as set forth on Section 2.16(e) to the Disclosure Letter, to
the Company’s knowledge, the Company has not made any representations regarding
equity incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Company’s Board of Directors.

 

(f)          Except as set forth on Section 2.16(f) to the Disclosure Letter,
each former Key Employee whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.

 

11

 

 

(g)          Section 2.16(g) to the Disclosure Letter sets forth each employee
benefit plan maintained, established or sponsored by the Company, or which the
Company participates in or contributes to, which is subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Company has
made all required contributions and has no liability to any such employee
benefit plan, other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, and has complied in all material
respects with all applicable laws for any such employee benefit plan.

 

(h)          The Company is not bound by or subject to (and none of its assets
or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the knowledge of the Company, has sought to represent
any of the employees, representatives or agents of the Company. There is no
strike or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.

 

(i)          To the Company’s knowledge, none of the Key Employees or directors
of the Company has been (a) subject to voluntary or involuntary petition under
the federal bankruptcy laws or any state insolvency law or the appointment of a
receiver, fiscal agent or similar officer by a court for his business or
property; (b) convicted in a criminal proceeding or named as a subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (d) found by a court of competent jurisdiction
in a civil action or by the Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated.

 

2.17         Tax Returns and Payments. There are no federal, state, county,
local or foreign taxes due and payable by the Company which have not been timely
paid. There are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company which are due, whether or not assessed or disputed. There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency. The Company has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.

 

2.18         Insurance. The Company has in full force and effect fire and
casualty insurance policies with extended coverage, sufficient in amount
(subject to reasonable deductions) to allow it to replace any of its properties
that might be damaged or destroyed.

 

12

 

 

2.19         Confidential Information and Invention Assignment Agreements. Each
current and former employee, consultant and officer of the Company has executed
an agreement with the Company regarding confidentiality and proprietary
information substantially in the form or forms delivered to the counsel for the
Purchasers (the “Confidential Information Agreements”). No current or former Key
Employee has excluded works or inventions from his or her assignment of
inventions pursuant to such Key Employee’s Confidential Information Agreement.
The Company is not aware that any of its Key Employees is in violation thereof.

 

2.20         Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect. The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.

 

2.21         Corporate Documents. The Restated Certificate and Bylaws of the
Company are in the form provided to the Purchasers. The copy of the minute books
of the Company provided to the Purchasers contains minutes of all meetings of
directors and stockholders and all actions by written consent without a meeting
by the directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

 

2.22         Real Property Holding Corporation. The Company is not now and has
never been a “United States real property holding corporation” as defined in the
Code and any applicable regulations promulgated thereunder. The Company has
filed with the Internal Revenue Service all statements, if any, with its United
States income tax returns which are required under such regulations.

 

2.23         Environmental and Safety Laws. Except as could not reasonably be
expected to have a Material Adverse Effect (a) the Company is and has been in
compliance with all Environmental Laws; (b) there has been no release or, to the
Company’s knowledge, threatened release of any pollutant, contaminant or toxic
or hazardous material, substance or waste, or petroleum or any fraction thereof,
(each a “Hazardous Substance”) on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Company; (c) there have been
no Hazardous Substances generated by the Company that have been disposed of or
come to rest at any site that has been included in any published U.S. federal,
state or local “superfund” site list or any other similar list of hazardous or
toxic waste sites published by any governmental authority in the United States;
and (d) there are no underground storage tanks located on, no polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment used or stored on, and no
hazardous waste as defined by the Resource Conservation and Recovery Act, as
amended, stored on, any site owned or operated by the Company, except for the
storage of hazardous waste in compliance with Environmental Laws. The Company
has made available to the Purchasers true and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments.

 

13

 

 

For purposes of this Section 2.23, “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

 

2.24         Qualified Small Business Stock. As of and immediately following the
Closing: (i) the Company will be an eligible corporation as defined in Section
1202(e)(4) of the Code, (ii) the Company will not have made purchases of its own
stock described in Code Section 1202(c)(3)(B) during the one-year period
preceding the Closing, except for purchases that are disregarded for such
purposes under Treasury Regulation Section 1.1202-2 and (iii) the Company’s
aggregate gross assets, as defined by Code Section 1202(d)(2), at no time
between its incorporation and through the Closing have exceeded $50 million,
taking into account the assets of any corporations required to be aggregated
with the Company in accordance with Code Section 1202(d)(3); provided, however,
that in no event shall the Company be liable to the Purchasers or any other
party for any damages arising from any subsequently proven or identified error
in the Company’s determination with respect to the applicability or
interpretation of Code Section 1202, unless such determination shall have been
given by the Company in a manner either grossly negligent or fraudulent.

 

2.25         Disclosure. The Company has made available to the Purchasers all
the information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Shares. No representation or
warranty of the Company contained in this Agreement, as qualified by the
Disclosure Letter, and no certificate furnished or to be furnished to the
Purchasers at the Closing contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. It is understood that this representation is qualified by
the fact that, except for the disclosures contained in this Agreement and in the
Disclosure Letter, the Company has not delivered to the Purchasers, and has not
been requested to deliver, a private placement or similar memorandum or any
written disclosure of the types of information which may be furnished to
purchasers of securities.

 

3.          Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Company, severally and not jointly, that:

 

3.1           Authorization. The Purchaser has full power and authority to enter
into the Transaction Agreements. The Transaction Agreements to which such
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Investors’ Rights
Agreement may be limited by applicable federal or state securities laws.

 

14

 

 

3.2           Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares and Warrants (including the Warrant Shares to be issued upon
exercise of the Warrants) to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares or the Warrants (including the Warrant Shares to be issued upon exercise
of the Warrants). The Purchaser has not been formed for the specific purpose of
acquiring the Shares or the Warrants (including the Warrant Shares to be issued
upon exercise of the Warrants).

 

3.3           Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.

 

3.4           Restricted Securities. The Purchaser understands that the Shares
and the Warrant Shares have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein. The Purchaser understands that the Shares
and the Warrant Shares are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Purchaser must
hold the Shares and Warrant Shares indefinitely unless they are registered with
the Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Shares, Warrant Shares, or the Common Stock into which it may be
converted, for resale except as set forth in the Fourth Amended and Restated
Investors’ Rights Agreement. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

3.5           No Public Market. The Purchaser understands that no public market
now exists for the Shares or the Warrant Shares, and that the Company has made
no assurances that a public market will ever exist for the Shares and Warrant
Shares.

 

3.6           Legends. The Purchaser understands that the Shares and Warrant
Shares and any securities issued in respect of or exchange for the Shares and
Warrant Shares, may bear one or all of the following legends:

 

15

 

 

(a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

 

(b)          Any legend set forth in, or required by, the other Transaction
Agreements.

 

(c)          Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares or Warrant Shares represented by
the certificate so legended.

 

3.7           Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.8           Foreign Investors. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
and Warrants or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Shares and Warrants, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Shares and Warrants. Such
Purchaser’s subscription and payment for and continued beneficial ownership of
the Shares and Warrants will not violate any applicable securities or other laws
of the Purchaser’s jurisdiction.

 

3.9           No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.

 

3.10         Exculpation Among Purchasers. Each Purchaser acknowledges that it
is not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. Each
Purchaser agrees that no Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Shares or Warrants.

 

3.11         Residence. If the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is identified in the address or
addresses of the Purchaser set forth on Exhibit A.

 

4.          Conditions to the Purchasers’ Obligations. The obligations of each
Purchaser to purchase Shares and Warrants at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

16

 

 

4.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct in all material
respects as of the Closing, except that any such representations and warranties
shall be true and correct in all respects where such representation and warranty
is qualified with respect to materiality.

 

4.2           Performance. The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Closing.

 

4.3           Compliance Certificate. The Chief Executive Officer of the Company
shall deliver to the Purchasers at the Closing a certificate certifying that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled.

 

4.4           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares and Warrants pursuant to this Agreement shall be obtained and effective
as of the Closing.

 

4.5           Board of Directors. As of the Closing, the authorized size of the
Board shall be ten, and the Board shall be comprised of Jonathan Schulhof,
Michael Schulhof, Stuart Page, Matthew Gibbs, Jasbir Singh, Ganesh Kishore, Mark
Puckett, John Clarke, Larry Aschebrook and Damon Rawie.

 

4.6           Indemnification Agreements. The Company and each director
designated by a Purchaser (other than the Purchaser relying upon this condition
to excuse such Purchaser’s performance hereunder) shall have executed and
delivered the Indemnification Agreements.

 

4.7           Fourth Amended and Restated Investors’ Rights Agreement. The
Company and each Purchaser and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Fourth Amended and
Restated Investors’ Rights Agreement.

 

4.8           Fourth Amended and Restated Right of First Refusal and Co-Sale
Agreement. The Company, each Purchaser, and the other stockholders of the
Company named as parties thereto shall have executed and delivered the Fourth
Amended and Restated Right of First Refusal and Co-Sale Agreement.

 

4.9           Fourth Amended and Restated Voting Agreement. The Company, each
Purchaser and the other stockholders of the Company named as parties thereto
shall have executed and delivered the Fourth Amended and Restated Voting
Agreement.

 

4.10         Restated Certificate. The Company shall have filed the Restated
Certificate with the Secretary of State of Delaware on or prior to the Closing,
which shall continue to be in full force and effect as of the Closing.

 

4.11         Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Purchasers at the Closing a certificate certifying (i) the
Bylaws of the Company, (ii) resolutions of the Board of Directors of the Company
approving the Transaction Agreements and the transactions contemplated under the
Transaction Agreements, and (iii) resolutions of the stockholders of the Company
approving the Restated Certificate.

 

17

 

 

4.12         Series C Warrants. The Company shall have issued to each Person
(including its Affiliates) that (a) purchased Series C Preferred Stock under the
Series C Preferred Stock Purchase Agreement and (b) when aggregated with any
Series C-1 Preferred Stock purchased by such Person’s Affiliates under this
Agreement, is purchasing Series C-1 Preferred Stock under this Agreement in an
amount at least equal to the lesser of (i) $1,000,000 or (ii) 50% of the value
of the Series C Preferred Stock purchased by such Person under the Series C
Preferred Stock Purchase Agreement, a warrant to purchase 0.325 shares of Series
C Preferred Stock at an exercise price of $2.741 per share of Series C Preferred
Stock for each $1.00 of Series C Preferred Stock purchased under the Series C
Preferred Stock Purchase Agreement (the “Series C Warrants” and the shares of
Series C Preferred Stock for which the Series C Warrants are exercisable are
referred to as “Series C Warrant Shares”).

 

4.13         Legal Opinion. The Purchasers shall have received the Legal
Opinion, dated as of the date of the Closing.

 

4.14         Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

5.          Conditions of the Company’s Obligations. The obligations of the
Company to sell Shares and the Warrants to the Purchasers at the Closing are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:

 

5.1           Representations and Warranties. The representations and warranties
of each Purchaser contained in Section 3 shall be true and correct in all
material respects as of the Closing.

 

5.2           Performance. The Purchasers shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before the Closing.

 

5.3           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares and Warrants pursuant to this Agreement shall be obtained and effective
as of the Closing.

 

5.4           Fourth Amended and Restated Investors’ Rights Agreement. Each
Purchaser shall have executed and delivered the Fourth Amended and Restated
Investors’ Rights Agreement.

 

5.5           Fourth Amended and Restated Right of First Refusal and Co-Sale
Agreement. Each Purchaser and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Fourth Amended and
Restated Right of First Refusal and Co-Sale Agreement.

 

18

 

 

5.6           Fourth Amended and Restated Voting Agreement. Each Purchaser and
the other stockholders of the Company named as parties thereto shall have
executed and delivered the Fourth Amended and Restated Voting Agreement.

 

6.          Miscellaneous.

 

6.1           Survival of Warranties. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation or knowledge of the subject matter thereof made by or on
behalf of the Purchasers or the Company.

 

6.2           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3           Governing Law. This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of New York.

 

6.4           Counterparts; Facsimile. This Agreement, and Transaction Agreement
or any other document prepared in connection with the transactions contemplated
hereby may be executed and delivered by facsimile signature or by email in
portable document format and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

6.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.6           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next business day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.6. If notice is given to the Company, a copy shall also be sent to Fulbright &
Jaworski L.L.P., Fulbright Tower, 1301 McKinney, Suite 5100, Houston, Texas,
77010-3095, Attn: Charles D. Powell. In the case of Rawoz, a copy of the notice
shall also be sent to Mr. Rajiv Dhar, Executive Director (Finance), Omar Zawawi
Establishment LLC at Post Box 879, Postal Code 100, Muscat, Oman, Fax No.
00968-24714339.

 

19

 

 

6.7           No Finder’s Fees. Except as set forth in Section 6.7 to the
Disclosure Letter, each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6.8           Fees and Expenses. At the Closing, the Company shall pay up to a
maximum of (a) $20,000 in reasonable fees and out-of-pocket expenses of Kelley
Drye & Warren, LLP, counsel for Gentry-Glori Energy Investment LLC, Texas ACP I,
L.P. and Texas ACP Venture Partners I, LLC, and (b) $10,000 in reasonable fees
and out-of-pocket expenses of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C., counsel for various holders of Series B Preferred Stock.

 

6.9           Attorney’s Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

6.10         Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
holders of at least sixty-six and two thirds percent (66-2/3%) of the voting
power of the then outstanding Series C-1 Preferred Stock. Any amendment or
waiver effected in accordance with this Section 6.10 shall be binding upon the
Purchasers and each transferee of the Shares and Warrants (or the Common Stock
issuable upon conversion thereof), each future holder of all such securities,
and the Company.

 

6.11         Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

6.12         Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

20

 

 

6.13         Entire Agreement. This Agreement (including the Exhibits hereto),
the Restated Certificate and the other Transaction Agreements constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties are expressly canceled.

 

6.14         Dispute Resolution. Any unresolved controversy or claim arising out
of or relating to this Agreement, except (i) as otherwise provided in this
Agreement, or (ii) for any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the parties, and if no agreement can be reached within thirty
(30) days, then by one arbitrator having reasonable experience in corporate
finance transactions of the type provided for in this Agreement and who is
chosen by the American Arbitration Association (the “AAA”). The arbitration
shall take place in the city in Houston, Texas (unless otherwise agreed to in
writing by the parties to the arbitration), in accordance with the AAA rules
then in effect, and judgment upon any award rendered in such arbitration will be
binding and may be entered in any court having jurisdiction thereof. There shall
be limited discovery prior to the arbitration hearing as follows: (a) exchange
of witness lists and copies of documentary evidence and documents relating to or
arising out of the issues to be arbitrated, (b) depositions of all party
witnesses and (c) such other depositions as may be allowed by the arbitrators
upon a showing of good cause. Depositions shall be conducted in accordance with
the New York Code of Civil Procedure, the arbitrator shall be required to
provide in writing to the parties the basis for the award or order of such
arbitrator, and a court reporter shall record all hearings, with such record
constituting the official transcript of such proceedings. The prevailing party
shall be entitled to reasonable attorney’s fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

6.15         Indemnification.

 

(a)          In consideration of each Purchaser’s execution and delivery of this
Agreement and fulfillment of its, his or her obligations hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless each Purchaser and
each Purchaser’s affiliates, officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses (including,
without limitation, costs of suit and reasonable attorneys’ fees and expenses)
in connection therewith (irrespective of whether any such Indemnitee is a party
to the action for which indemnification hereunder is sought) (the “Indemnified
Liabilities”), incurred by the Indemnitees or any of them as a result of, or
arising out of, or relating to any breach of any representation, warranty,
covenant or agreement made by the Company herein. Notwithstanding the foregoing,
the Company shall have no obligation to defend, protect, indemnify and hold
harmless under this Section 6.15(a) the Indemnitees with respect to Indemnified
Liabilities to the extent resulting from or arising out of the negligence or
willful misconduct of any Indemnitee. Subject to Section 6.15(b), the Company
shall reimburse the Indemnitees for the Indemnified Liabilities as such
Indemnified Liabilities are incurred. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

21

 

 

(b)          In connection with the obligation of the Company to indemnify for
expenses as set forth in Section 6.15(a) above, the Company shall, upon
presentation of appropriate invoices containing reasonable detail, reimburse
each Indemnitee for all such Indemnified Liabilities as they are incurred by
such Indemnitee; provided, however, that if such Indemnified Liabilities are
incurred pursuant to a cause of action initiated by an Indemnitee against the
Company, between the Company and such Indemnitee, such Indemnified Liabilities
shall be reimbursed by the Company upon the final determination by a court of
competent jurisdiction that the Company has breached a representation, warranty,
covenant or agreement made by the Company herein.

 

(c)          The obligations of the Company in respect of a claim for
indemnification or any other claim related to this Agreement shall not include
any consequential, punitive, special or exemplary damages, including any damages
on account of lost profits or opportunities, business interruption or diminution
in value. Notwithstanding anything to the contrary contained in this Agreement,
the Company’s total liability to any Indemnitee under this Section 6.15 or
otherwise out of any transaction contemplated herein shall not exceed the
amounts actually paid to the Company by such Indemnitee for the Shares and
Warrants pursuant to this Agreement.

 

(d)          Other than as set forth in this Section 6.15, or with respect to
any claim for fraud in the negotiation or execution of this Agreement,
indemnification pursuant to this Section 6.15 shall be the sole and exclusive
remedy for the parties with respect to matters arising under this Agreement of
any kind or nature, including for any misrepresentation or breach of any
warranty, covenant, or other provision contained in this Agreement, and the
parties hereby waive and release any other rights, remedies, causes of action,
or claims that they have or that may arise against any other party with respect
thereto.

 

6.16         No Commitment for Additional Financing. The Company acknowledges
and agrees that no Purchaser has made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the purchase of the Shares
and Warrants as set forth herein and subject to the conditions set forth herein.
In addition, the Company acknowledges and agrees that (i) no statements, whether
written or oral, made by any Purchaser or its representatives on or after the
date of this Agreement shall create an obligation, commitment or agreement to
provide or assist the Company in obtaining any financing or investment, (ii) the
Company shall not rely on any such statement by any Purchaser or its
representatives and (iii) an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment may only be created
by a written agreement, signed by such Purchaser and the Company, setting forth
the terms and conditions of such financing or investment and stating that the
parties intend for such writing to be a binding obligation or agreement. Each
Purchaser shall have the right, in its sole and absolute discretion, to refuse
or decline to participate in any other financing of or investment in the
Company, and shall have no obligation to assist or cooperate with the Company in
obtaining any financing, investment or other assistance.

 

22

 

 

6.17         Principal Business Operations.  The Company will remain
headquartered in the State of Texas and maintain business operations in the
State of Texas and will not move its principal business operations from the
State of Texas for a period of at least 90 days after the date of the Closing.
As of the date of the Closing, the Company, together with its Affiliates, has 30
employees, of which 29 are Texas-based employees.  Any breach of this
Section 6.17 shall require the Company to immediately refund in full the amount
invested by Texas ACP I, L.P. and/or Texas ACP Venture Partners I, LLC.

 

[Signature Page Follows]

 

23

 

 

IN WITNESS WHEREOF, the parties have executed this Preferred Stock Purchase
Agreement as of the date first written above.

 

  GLORI ENERGY INC.         By:   /s/ Stuart Page     Stuart Page     President
and Chief Executive Officer

 

  Address:  4315 South Drive     Houston, TX  77053

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  OXFORD BIOSCIENCE PARTNERS V L.P.   By:  OBP Management V L.P.         By: /s/
Matthew A. Gibbs     Matthew A. Gibbs – General Partner         mRNA FUND V L.P.
  By:  OBP Management V L.P.         By:  /s/ Matthew A. Gibbs     Matthew A.
Gibbs – General Partner

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  RAWOZ TECHNOLOGY COMPANY LTD.         By:  /s/ Waleed Omar Zawawi         
Name: Waleed Omar Zawawi   Title:  Director

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  MALAYSIAN LIFE SCIENCES CAPITAL FUND LTD.         By:  Malaysian Life Sciences
Capital Fund
Management Company Ltd, its Manager         By: /s/ Dr. Roger Earl
Wyse                       Dr. Roger Earl Wyse, Co-Chairman

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  ENERGY TECHNOLOGY VENTURES, LLC         By: /s/ Ricardo Angel   Name: Ricardo
Angel   Title: Amortized Representative

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  Texas ACP I, L.P.         By: ADVTG GP I, L.L.C., its General Partner        
By: /s/ Damon L. Rawie   Name: Damon L. Rawie   Title: Vice President        
Texas ACP Venture Partners I, LLC         By: /s/ Damon L. Rawie   Name: Damon
L. Rawie   Title: Vice President

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  GENTRY-GLORI ENERGY INVESTMENT II LLC         By: /s/ Larry Aschebrook   Name:
Larry Aschebrook   Title: Managing Memeber         GENTRY-GLORI ENERGY
INVESTMENT III LLC         By: /s/ Larry Aschebrook   Name: Larry Aschebrook  
Title: Managing Memeber

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

  GTI VENTURES, LLC         By: /s/ Jonathan Schulhof   Name: Jonathan Schulhof
  Title: President

 

Signature Page to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBITS

 

Exhibit A - Schedule of Purchasers       Exhibit B - Form of Amended and
Restated Certificate of Incorporation       Exhibit C   Form of Warrant

 

Exhibits to Series C-1 Preferred Stock and Warrant Purchase Agreement

 

 

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Investor  Purchase Price
for Closing   Total Closing
Shares   Total
Warrants                Oxford Bioscience Partners V L.P.
535 Boylston Street, Suite 402
Boston, MA 02116  $977,961.39    356,790    317,837                   mRNA Fund
V L.P.
535 Boylston Street, Suite 402
Boston, MA 02116  $22,037.64    8,040    7,162                   Rawoz
Technology Company Ltd.
(RAWOZ)
c/o H&J Corporate Services Ltd.
Ocean Centre, Montagu Foreshore
East Bay Street
PO Box  SS 19084
Nassau, Bahamas

With a copy to:
Mr. Rajiv Dhar
Omar Zawawi Establishment LLC
PO Box 879, PC 100
Muscat, Oman
Phone: +968 24719555
Email: edf@omzest.com  $2,999,999.83    1,094,491    974,999                  
Malaysian Life Sciences Capital
Fund Ltd.
c/o Burrill & Company
One Embarcadero Center, Suite
2700
San Francisco, CA 94111
Attn:  Greg Young  $1,299,998.74    474,279    422,499                   Energy
Technology Ventures, LLC
c/o GE Ventures, LLC
2882 Sand Hill Road
Menlo Park, CA 94025
Attn: General Counsel

With a copy to:

Lisa R. Blanco
General Counsel & Chief
Compliance Officer
Energy Technology Ventures, LLC
Email: lisablanco@me.com  $999,999.03    364,830    324,999 

 

Exhibit A

 

 

 

 

Gentry-Glori Energy Investment II
LLC
c/o Gentry Financial Partners
205 N. Michigan Ave., Suite 3770
Chicago, IL 60601
Attn: Thomas B. Raterman

With a copy to:

Kelley Drye &Warren LLP
Attn:  Thomas Ferguson
333 W. Wacker Dr., Suite 2600
Chicago, IL 60606  $1,000,001.77    364,831   325,000             Gentry-Glori
Energy Investment III
LLC
c/o Gentry Financial Partners
205 N. Michigan Ave., Suite 3770
Chicago, IL 60601
Attn: Thomas B. Raterman

With a copy to:

Kelley Drye &Warren LLP
Attn:  Thomas Ferguson
333 W. Wacker Dr., Suite 2600
Chicago, IL 60606  $999,999.03*   364,830*  325,000*             Texas ACP I,
L.P.
5000 Plaza on the Lake
Suite 195
Austin, Texas 78746
Attention:  Damon Rawie

With a copy to:

Kelley Drye &Warren LLP
Attn:  Thomas Ferguson
333 W. Wacker Dr., Suite 2600
Chicago, IL 60606  $1,459,999.13    532,652   474,499             Texas ACP
Venture Partners I,
LLC
5000 Plaza on the Lake
Suite 195
Austin, Texas 78746
Attention:  Damon Rawie
With a copy to:
Kelley Drye &Warren LLP
Attn:  Thomas Ferguson
333 W. Wacker Dr., Suite 2600
Chicago, IL 60606  $2,999,999.83    1,094,491   974,999

 

Exhibit A

 

 

 

 

            GTI Ventures, LLC
150 East 58th Street
24th Floor
New York, NY 10155  $49,998.58    18,241   16,249             Total: 
$12,809,995.01    4,673,475   4,163,243

 

* Gentry-Glori Energy Investment III LLC has purchased 364,830 shares of Series
C-1 Preferred Stock and the accompanying warrant on the Closing Date and will
fund such payment on or before May 30, 2013. Please see Section 1.1(d) of this
Agreement.

 

Exhibit A

 

 

 

 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

 

 

 

Execution Version

 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

GLORI ENERGY INC.

 

(Pursuant to Sections 242 and 245 of the General Corporation Law of the State of
Delaware)

 

Glori Energy Inc., a corporation organized and existing under and by virtue of
the provisions of the General Corporation Law of the State of Delaware (the
“General Corporation Law”),

 

DOES HEREBY CERTIFY:

 

1.           The name of the corporation is Glori Energy Inc. (the
“Corporation”). The Certificate of Incorporation of the Corporation was filed
with the Secretary of State of Delaware on November 22, 2005 under the name
Glori Oil Limited. A restated certificate of incorporation was filed on February
16, 2006, November 29, 2006, July 12, 2007, October 15, 2009 and on December 30,
2011 (the “Restated Certificate of Incorporation”). Thereafter an Amendment to
the Restated Certificate of Incorporation was filed on January 19, 2012 and an
Amendment to the Restated Certificate of Incorporation, as amended, was filed on
June 11, 2012.

 

2.           The Restated Certificate of Incorporation filed on December 30,
2011, as amended, is hereby amended and restated to, among other things, provide
for an increase in the authorized number of shares of the Corporation and the
designation of and the preferences and relative, participating, optional or
other rights, and qualifications, limitations or restrictions thereof, of the
Corporation’s Series C-1 Preferred Stock, par value $0.0001 per share, as set
forth in the Amended and Restated Certificate of Incorporation below.

 

3.            This Amended and Restated Certificate of Incorporation has been
duly adopted in accordance with the provisions of Sections 141, 228, 242 and 245
of the Delaware General Corporation Law.

 

4.           Pursuant to Section 228(a) of the Delaware General Corporation Law,
the holders of outstanding shares of the Corporation having no less than the
minimum number of votes that would be necessary to authorize or take such
actions at a meeting at which all shares entitled to vote thereon were present
and voted, consented to the adoption of the aforesaid amendments without a
meeting, without a vote and without prior notice and that written notice of the
taking of such actions has been given in accordance with Section 228(e) of the
Delaware General Corporation Law.

 

5.           The text of the Restated Certificate of Incorporation of the
Corporation, as amended and restated herein, shall read in its entirety as
follows:

 

 

 

 

RESTATED CERTIFICATE OF INCORPORATION

 

OF

 

GLORI ENERGY INC.

 

FIRST: The name of this corporation is Glori Energy Inc. (the “Corporation”)

 

SECOND: The address of the registered office of the Corporation in the State of
Delaware is 1209 Orange Street in the City of Wilmington, County of New Castle,
19801. The name of its registered agent at such address is The Corporation Trust
Company.

 

THIRD: The purpose of the corporation is to engage in any lawful act or activity
for which corporations may be organized under the Delaware General Corporation
Law.

 

FOURTH: The total number of shares of all classes of stock which the Corporation
shall have authority to issue is (i) 100,000,000 shares of common stock, par
value $0.0001 per share (the “Common Stock”), and (ii) 26,039,655 shares of
Preferred Stock, $0.0001 par value per share (“Preferred Stock”), of which (A)
521,852 shares are hereby designated as Series A Preferred Stock, par value
$0.0001 per share (the “Series A Preferred Stock”), (B) 2,901,052 shares are
hereby designated as Series B Preferred Stock, par value $0.0001 per share (the
“Series B Preferred Stock”), (C) 13,780,033 shares are hereby designated Series
C Preferred Stock, par value $0.0001 per share (the “Series C Preferred Stock”),
and (D) 8,836,718 shares are hereby designated Series C-1 Preferred Stock, par
value $0.0001 per share (the “Series C-1 Preferred Stock”).

 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.

 

A.           COMMON STOCK

 

1.           General. The voting, dividend and liquidation rights of the holders
of the Common Stock are subject to and qualified by the rights, powers and
preferences of the holders of the Preferred Stock set forth herein.

 

2.           Voting. The holders of the Common Stock are entitled to one vote
for each share of Common Stock held at all meetings of stockholders (and written
actions in lieu of meetings); provided, however, that, except as otherwise
required by law, holders of Common Stock, as such, shall not be entitled to vote
on any amendment to the Certificate of Incorporation that relates solely to the
terms of one or more outstanding series of Preferred Stock if the holders of
such affected series are entitled, either separately or together with the
holders of one or more other such series, to vote thereon pursuant to the
Certificate of Incorporation or pursuant to the General Corporation Law. There
shall be no cumulative voting. The number of authorized shares of Common Stock
may be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of shares of capital stock
of the Corporation representing a majority of the votes represented by all
outstanding shares of capital stock of the Corporation entitled to vote,
irrespective of the provisions of Section 242(b)(2) of the General Corporation
Law.

 

 

 

 

B.           PREFERRED STOCK

 

The Series A Preferred Stock, the Series B Preferred Stock, the Series C
Preferred Stock and the Series C-1 Preferred Stock shall each have the following
rights, preferences, powers, privileges and restrictions, qualifications and
limitations. Unless otherwise indicated, references to “Sections” or
“Subsections” in this Part B of this Article Fourth refer to sections and
subsections of Part B of this Article Fourth.

 

1.           Dividends.

 

1.1 Accruing Dividends. From and after the date of the issuance of any Series A
Preferred Stock, cumulative dividends at a per share rate of 4% of the Series A
Original Issue Price (as defined below) per annum shall accrue on such shares of
Series A Preferred Stock (subject to appropriate adjustment in the event of any
stock dividend, stock split, combination or other similar recapitalization with
respect to the Series A Preferred Stock) (the “Series A Accruing Dividends”).
From and after the date of the issuance of any Series B Preferred Stock,
cumulative dividends at a per share rate of 8% of the Series B Original Issue
Price (as defined below) per annum shall accrue on such shares of Series B
Preferred Stock (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to the Series B Preferred Stock) (the “Series B Accruing Dividends”).
From and after the date of the issuance of any Series C Preferred Stock,
cumulative dividends at a per share rate per annum equal to the Applicable
Series C Dividend Rate (as defined below) shall accrue on such shares of Series
C Preferred Stock (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to the Series C Preferred Stock) (the “Series C Accruing Dividends”).
From and after the date of the issuance of any Series C-1 Preferred Stock,
cumulative dividends at a per share rate per annum equal to the Applicable
Series C-1 Dividend Rate (as defined below) shall accrue on such shares of
Series C-1 Preferred Stock (subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
with respect to the Series C-1 Preferred Stock) (the “Series C-1 Accruing
Dividends” and, together with the Series A Accruing Dividends, the Series B
Accruing Dividends and the Series C Accruing Dividends, the “Accruing
Dividends”). Accruing Dividends shall accrue from day to day and be compounded
quarterly, whether or not declared, and shall be cumulative. Series C Accruing
Dividends and Series C-1 Accruing Dividends shall be calculated on the basis of
360-day year. Accruing Dividends shall be paid (i) if, as and when declared by
the Board of Directors from funds that are legally available therefore; provided
that (A) the holders of the Series C Preferred Stock and Series C-1 Preferred
Stock shall be entitled to receive the Series C Accruing Dividends and Series
C-1 Accruing Dividends, as applicable, before the holders of the Series B
Preferred Stock and the Series A Preferred Stock are entitled to receive the
Series B Accruing Dividends and the Series A Accruing Dividends and (B) the
holders of the Series B Preferred Stock shall be entitled to receive the Series
B Accruing Dividends before the holders of the Series A Preferred Stock are
entitled to receive the Series A Accruing Dividends, and (ii) upon liquidation,
redemption or conversion of the Preferred Stock as set forth in Sections 2, 4, 5
and 6 below. As used herein, (x) the “Applicable Series C Dividend Rate” shall
mean (1) from and after the first date of issuance of any Series C Preferred
Stock (the “Series C Original Issue Date”) to the day prior to the first
anniversary of the Series C Original Issue Date, 8% of the Series C Original
Issue Price (as defined below), (2) from the first anniversary of the Series C
Original Issue Date to the day prior to the second anniversary of the Series C
Original Issue Date, 10% of the Series C Original Issue Price and (3) from and
after the second anniversary of the Series C Original Issue Date, 12% of the
Series C Original Issue Price and (y) the “Applicable Series C-1 Dividend Rate”
shall mean (1) from and after the first date of issuance of any Series C-1
Preferred Stock (the “Series C-1 Original Issue Date” and, together with the
Series C Original Issue Date, the “Original Issue Date”) to the day prior to the
second anniversary of the Series C Original Issue Date, 10% of the Series C-1
Original Issue Price (as defined below) and (2) from and after the second
anniversary of the Series C Original Issue Date, 12% of the Series C-1 Original
Issue Price.

 

 

 

 

1.2           Priority of Dividends and Dividend Protection. The Corporation
shall not declare, pay or set aside any dividends on shares of any other class
or series of capital stock of the Corporation (other than dividends on shares of
Common Stock payable in shares of Common Stock) unless (in addition to the
obtaining of any consents required elsewhere in the Certificate of
Incorporation):

 

(a)           first, the holders of (i) the Series C Preferred Stock then
outstanding shall receive, or simultaneously receive, a dividend on each
outstanding share of Series C Preferred Stock in the amount of the aggregate
Series C Accruing Dividends then accrued on such share of Series C Preferred
Stock and not previously paid and (ii) the Series C-1 Preferred Stock then
outstanding shall receive, or simultaneously receive, a dividend on each
outstanding share of Series C-1 Preferred Stock in the amount of the aggregate
Series C-1 Accruing Dividends then accrued on such share of Series C-1 Preferred
Stock and not previously paid;

 

(b)           second, the holders of the Series B Preferred Stock then
outstanding shall first receive, or simultaneously receive, a dividend on each
outstanding share of Series B Preferred Stock in the amount of the aggregate
Series B Accruing Dividends then accrued on such share of Series B Preferred
Stock and not previously paid;

 

(c)           third, the holders of the Series A Preferred Stock then
outstanding shall first receive, or simultaneously receive, a dividend on each
outstanding share of Series A Preferred Stock in the amount of the aggregate
Series A Accruing Dividends then accrued on such share of Series A Preferred
Stock and not previously paid; and

 

(d)           fourth, the holders of the Series C Preferred Stock and Series C-1
Preferred Stock shall first receive, or simultaneously receive, the holders of
the Series B Preferred Stock shall second receive, or simultaneously receive
and, if permitted under Section 3.3(d), the holders of the Series A Preferred
Stock shall third receive, or simultaneously receive, a dividend on each
outstanding share of Preferred Stock in an amount at least equal to (i) in the
case of a dividend on Common Stock or any class or series of capital stock that
is convertible into Common Stock, but not including any of the Preferred Stock
(such stock, the “Other Stock”), that dividend per share of Preferred Stock as
would equal the product of (A) the dividend payable on each share of such class
or series determined, if applicable, as if all shares of such class or series
had been converted into Common Stock and (B) the number of shares of Common
Stock issuable upon conversion of a share of Preferred Stock, in each case
calculated on the record date for determination of holders entitled to receive
such dividend or (ii) in the case of a dividend on any Other Stock that is not
convertible into Common Stock, at a rate per share of Preferred Stock determined
by (A) dividing the amount of the dividend payable on each share of such Other
Stock by the original issuance price thereof (subject to appropriate adjustment
in the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to such class or series) and (B) multiplying such
fraction by an amount equal to the Original Issue Price as applicable;

 

 

 

 

provided that, if the Corporation declares, pays or sets aside, on the same
date, a dividend on shares of more than one class or series of Other Stock of
the Corporation, the dividend payable to the holders of Preferred Stock pursuant
to this Section 1 shall be calculated based on only one series of Other Stock,
which shall be the Other Stock obtaining the dividend that would result in the
highest Preferred Stock dividend. The “Series A Original Issue Price” shall mean
$22.08 per share, subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to the Series A Preferred Stock. The “Series B Original Issue Price”
shall mean $5.5216 per share, subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
with respect to the Series B Preferred Stock. The “Series C Original Issue
Price” shall mean $2.741 per share, subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series C Preferred Stock. The “Series C-1
Original Issue Price” shall mean $2.741 per share, subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series C-1 Preferred Stock. The
Series C-1 Original Issue Price, the Series C Original Issue Price, the Series B
Original Issue Price and the Series A Original Issue Price are sometimes
referred to as the applicable “Original Issue Price”.

 

2.           Liquidation, Dissolution or Winding Up; Certain Mergers,
Consolidations and Asset Sales.

 

2.1           Preferential Payments to Holders of Series C and Series C-1
Preferred Stock. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation, the holders of shares of Series C
Preferred Stock and Series C-1 Preferred Stock then outstanding shall be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders, before any payment shall be made to the
holders of Series B Preferred Stock, Series A Preferred Stock or Common Stock by
reason of their ownership thereof, an amount per share equal to the greater of
(i) two times the Series C Original Issue Price and Series C-1 Original Issue
Price, as applicable, plus any Series C Accruing Dividends and Series C-1
Accruing Dividends, as applicable, accrued but unpaid thereon, whether or not
declared, together with any other dividends declared but unpaid thereon and (ii)
the amount per share of the Series C Preferred Stock and Series C-1 Preferred
Stock, as applicable, which such holder of Series C Preferred Stock and Series
C-1 Preferred Stock, as applicable, would receive if such holder had converted
such shares of Series C Preferred Stock and Series C-1 Preferred Stock, as
applicable, into Common Stock immediately prior to such liquidation, dissolution
or winding up of the Corporation. If upon any such liquidation, dissolution or
winding up of the Corporation, the assets of the Corporation available for
distribution to its stockholders shall be insufficient to pay the holders of
shares of Series C Preferred Stock and Series C-1 Preferred Stock the full
amount to which they shall be entitled under this Subsection 2.1, the holders of
shares of Series C Preferred Stock and Series C-1 Preferred Stock shall share
ratably in any distribution of the assets available for distribution in
proportion to the respective amounts which would otherwise be payable in respect
of the shares held by them upon such distribution if all amounts payable on or
with respect to such shares were paid in full. The aggregate amount which a
holder of a share of (i) Series C Preferred Stock is entitled to receive under
this Subsection 2.1 is hereinafter referred to as the “Series C Liquidation
Amount” and (ii) Series C-1 Preferred Stock is entitled to receive under this
Subsection 2.1 is hereinafter referred to as the “Series C-1 Liquidation
Amount.”

 

 

 

 

2.2           Preferential Payments to Holders of Series B Preferred Stock. In
the event of any voluntary or involuntary liquidation, dissolution or winding up
of the Corporation, the holders of shares of Series B Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders, following the payment in full of
all amounts payable on the Series C Preferred Stock and Series C-1 Preferred
Stock pursuant to Subsection 2.1 but before any payment shall be made to the
holders of Series A Preferred Stock and Common Stock by reason of their
ownership thereof, an amount per share equal to the greater of (i) two times the
Series B Original Issue Price, plus any Series B Accruing Dividends accrued but
unpaid thereon, whether or not declared, together with any other dividends
declared but unpaid thereon and (ii) the amount per share of the Series B
Preferred Stock which such holder of Series B Preferred Stock would receive if
such holder had converted such shares of Series B Preferred Stock into Common
Stock immediately prior to such liquidation, dissolution or winding up of the
Corporation. If upon any such liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation available for distribution to its
stockholders shall be insufficient to pay the holders of shares of Series B
Preferred Stock the full amount to which they shall be entitled under this
Subsection 2.2, the holders of shares of Series B Preferred Stock shall share
ratably in any distribution of the assets available for distribution in
proportion to the respective amounts which would otherwise be payable in respect
of the shares held by them upon such distribution if all amounts payable on or
with respect to such shares were paid in full. The aggregate amount which a
holder of a share of Series B Preferred Stock is entitled to receive under this
Subsection 2.2 is hereinafter referred to as the “Series B Liquidation Amount.”

 

2.3           Preferential Payments to Holders of Series A Preferred Stock. In
the event of any voluntary or involuntary liquidation, dissolution or winding up
of the Corporation, the holders of shares of Series A Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders, following the payment in full of
all amounts payable on the Series C Preferred Stock and Series C-1 Preferred
Stock pursuant to Subsection 2.1 and on the Series B Preferred Stock pursuant to
Subsection 2.2, but before any payment shall be made to the holders of Common
Stock by reason of their ownership thereof, an amount per share equal to the
greater of (i) the Series A Original Issue Price, plus any Series A Accruing
Dividends accrued but unpaid thereon, whether or not declared, together with any
other dividends declared but unpaid thereon and (ii) the amount per share of the
Series A Preferred Stock which such holder of Series A Preferred Stock would
receive if such holder had converted such shares of Series A Preferred Stock
into Common Stock immediately prior to such liquidation, dissolution or winding
up of the Corporation. If upon any such liquidation, dissolution or winding up
of the Corporation, the assets of the Corporation available for distribution to
its stockholders shall be insufficient to pay the holders of shares of Series A
Preferred Stock the full amount to which they shall be entitled under this
Subsection 2.3, the holders of shares of Series A Preferred Stock shall share
ratably in any distribution of the assets available for distribution in
proportion to the respective amounts which would otherwise be payable in respect
of the shares held by them upon such distribution if all amounts payable on or
with respect to such shares were paid in full. The aggregate amount which a
holder of a share of Series A Preferred Stock is entitled to receive under this
Subsection 2.3 is hereinafter referred to as the “Series A Liquidation Amount.”

 

 

 

 

2.4           Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment of all preferential amounts required to be paid to the holders of shares
of the Series C-1 Preferred Stock, Series C Preferred Stock, the Series B
Preferred Stock and the Series A Preferred Stock, the remaining assets of the
Corporation available for distribution to its stockholders shall be distributed
among the holders of the Common Stock, pro rata based on the number of shares
held by each such holder.

 

2.5           Deemed Liquidation Events.

 

2.5.1        Definition. Each of the following events shall be considered a
“Deemed Liquidation Event”:

 

(a)           a merger or consolidation in which

 

(i)the Corporation is a constituent party or

 

(ii)a subsidiary of the Corporation is a constituent party and the Corporation
issues shares of its capital stock pursuant to such merger or consolidation,

 

except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting corporation
or (2) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation (provided that,
for the purpose of this Subsection 2.5.1, all shares of Common Stock issuable
upon exercise of Options (as defined below) outstanding immediately prior to
such merger or consolidation or upon conversion of Convertible Securities (as
defined below) outstanding immediately prior to such merger or consolidation
shall be deemed to be outstanding immediately prior to such merger or
consolidation and, if applicable, converted or exchanged in such merger or
consolidation on the same terms as the actual outstanding shares of Common Stock
are converted or exchanged); or

 

(b)           the (i) sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation or (ii) the sale, transfer,
exchange or other disposition, in a single transaction or series of related
transactions, of capital stock of the Corporation such that holders of capital
stock immediately prior to such transaction cease to own at least a majority, by
voting power, of the capital stock of the Corporation.

 

 

 

 

2.5.2        Effecting a Deemed Liquidation Event.

 

(a)           The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Subsection 2.5.1(a)(i) unless the agreement or
plan of merger or consolidation for such transaction (the “Merger Agreement”)
provides that the consideration payable to the stockholders of the Corporation
shall be allocated among the holders of capital stock of the Corporation in
accordance with Subsections 2.1, 2.2, 2.3 and 2.4.

 

(b)           In the event of a Deemed Liquidation Event referred to in
Subsection 2.5.1(a)(ii)) or 2.5.1(b), if the Corporation does not effect a
dissolution of the Corporation under the General Corporation Law within 90 days
after such Deemed Liquidation Event, then (i) the Corporation shall send a
written notice to each holder of Series C-1 Preferred Stock, Series C Preferred
Stock and Series B Preferred Stock no later than the 90th day after the Deemed
Liquidation Event advising such holders of their right (and the requirements to
be met to secure such right) pursuant to the terms of the following clause (ii)
to require the redemption of the Preferred Stock, and (ii) if the holders of at
least 66-2/3% of the then outstanding shares of Series C-1 Preferred Stock,
Series C Preferred Stock and Series B Preferred Stock, voting together as a
single class, so request in a written instrument delivered to the Corporation
not later than 120 days after such Deemed Liquidation Event, the Corporation
shall use the consideration received by the Corporation for such Deemed
Liquidation Event (net of any retained liabilities associated with the assets
sold or technology licensed, as determined in good faith by the Board of
Directors of the Corporation), together with any other assets of the Corporation
available for distribution to its stockholders (the “Available Proceeds”), to
the extent legally available therefor, on the 150th day after such Deemed
Liquidation Event, to redeem (i) first, all outstanding shares of (A) Series C
Preferred Stock at a price per share equal to the Series C Liquidation Amount
and (B) Series C-1 Preferred Stock at a price per share equal to the Series C-1
Liquidation Amount; (ii) second, all outstanding shares of Series B Preferred
Stock at a price per share equal to the Series B Liquidation Amount; and (iii)
third, all outstanding shares of Series A Preferred Stock at a price per share
equal to the Series A Liquidation Amount. Notwithstanding the foregoing, in the
event of a redemption pursuant to the preceding sentence, (i) if the Available
Proceeds are not sufficient to redeem all outstanding shares of Series C
Preferred Stock and Series C-1 Preferred Stock, the Corporation shall redeem a
pro rata portion of each holder’s shares of Series C Preferred Stock and Series
C-1 Preferred Stock to the fullest extent of such Available Proceeds, based on
the respective amounts which would otherwise be payable in respect of the shares
to be redeemed if the Available Proceeds were sufficient to redeem all such
shares, and shall redeem the remaining shares to have been redeemed as soon as
practicable after the Corporation has funds legally available therefor; (ii) if
the Available Proceeds are not sufficient to redeem all outstanding shares of
Series B Preferred Stock, the Corporation shall redeem a pro rata portion of
each holder’s shares of Series B Preferred Stock to the fullest extent of such
Available Proceeds, based on the respective amounts which would otherwise be
payable in respect of the shares to be redeemed if the Available Proceeds were
sufficient to redeem all such shares, and shall redeem the remaining shares to
have been redeemed as soon as practicable after the Corporation has funds
legally available therefor; and (iii) if the Available Proceeds are not
sufficient to redeem all outstanding shares of Series A Preferred Stock, the
Corporation shall redeem a pro rata portion of each holder’s shares of Series A
Preferred Stock to the fullest extent of such Available Proceeds, based on the
respective amounts which would otherwise be payable in respect of the shares to
be redeemed if the Available Proceeds were sufficient to redeem all such shares,
and shall redeem the remaining shares to have been redeemed as soon as
practicable after the Corporation has funds legally available therefor. The
provisions of Subsections 6.2 through 6.4 shall apply, with such necessary
changes in the details thereof as are necessitated by the context, to the
redemption of (i) first, the Series C Preferred Stock and Series C-1 Preferred
Stock, (ii) second, the Series B Preferred Stock and (iii) third, the Series A
Preferred Stock pursuant to this Subsection 2.5.2(b). Prior to the distribution
or redemption provided for in this Subsection 2.5.2(b), the Corporation shall
not expend or dissipate the consideration received for such Deemed Liquidation
Event, except to discharge expenses incurred in connection with such Deemed
Liquidation Event or in the ordinary course of business.

 

 

 

 

2.5.3       Amount Deemed Paid or Distributed. The amount deemed paid or
distributed to the holders of capital stock of the Corporation upon any such
merger, consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring person,
firm or other entity. The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation.

 

2.5.4       Allocation of Escrow. In the case of a Deemed Liquidation Event
pursuant to Subsection 2.5.1 above, if any portion of the consideration payable
to the stockholders of the Corporation is placed into escrow and/or is payable
to the stockholders of the Corporation subject to contingencies, the merger
agreement shall provide that (a) the portion of such consideration that is not
placed in escrow and not subject to any contingencies (the “Initial
Consideration”) shall be allocated among the holders of capital stock of the
Corporation in accordance with Subsections 2.1, 2.2, 2.3 and 2.4 above as if the
Initial Consideration were the only consideration payable in connection with
such Deemed Liquidation Event and (b) any additional consideration which becomes
payable to the stockholders of the Corporation upon release from escrow or
satisfaction of contingencies shall be allocated among the holders of capital
stock of the Corporation in accordance with Subsections 2.1, 2.2, 2.3 and 2.4
above after taking into account the previous payment of the Initial
Consideration as part of the same transaction. The result of this approach is
that, for certain transactions, the portion of the transaction consideration
that is subject to an escrow or other contingencies may be allocated
disproportionately.

 

3.           Voting.

 

3.1           General. On any matter presented to the stockholders of the
Corporation for their action or consideration at any meeting of stockholders of
the Corporation (or by written consent of stockholders in lieu of meeting), each
holder of outstanding shares of Preferred Stock shall be entitled to cast the
number of votes equal to the number of whole shares of Common Stock into which
the shares of Preferred Stock held by such holder are convertible as of the
record date for determining stockholders entitled to vote on such matter. Except
as provided by law or by the other provisions of the Certificate of
Incorporation, holders of Preferred Stock shall vote together with the holders
of Common Stock as a single class.

 

 

 

 

3.2           Election of Directors. The holders of record of the shares of
Series A Preferred Stock, exclusively and as a separate class, shall be entitled
to elect one (1) director of the Corporation (the “Series A Director”), the
holders of record of the shares of Series B Preferred Stock, exclusively and as
a separate class, shall be entitled to elect two (2) directors of the
Corporation (the “Series B Directors”), the holders of record of the shares of
Series C Preferred Stock and Series C-1 Preferred Stock, exclusively and as a
separate class, shall be entitled to elect three (3) directors of the
Corporation (the “Series C/C-1 Directors ”), and the holders of record of shares
of Series B Preferred Stock, Series C Preferred Stock and Series C-1 Preferred
Stock shall be entitled to elect one (1) director, with such director subject to
the approval of the holders of record of the shares of Common Stock and Series A
Preferred Stock voting together as a single class (the “Independent Director”).
Any director elected as provided in the preceding sentence may be removed
without cause by, and only by, the affirmative vote of the holders of the shares
of the class or series of capital stock entitled to elect such director or
directors, given either at a special meeting of such stockholders duly called
for that purpose or pursuant to a written consent of stockholders. If the
holders of shares of Series A Preferred Stock, Series B Preferred Stock or
Series C Preferred Stock and Series C-1 Preferred Stock, as the case may be,
fail to elect a sufficient number of directors to fill all directorships for
which they are entitled to elect directors, voting exclusively and as a separate
class, pursuant to the first sentence of this Subsection 3.2, then any
directorship not so filled shall remain vacant until such time as the holders of
the Series A Preferred Stock, the Series B Preferred Stock or the Series C
Preferred Stock and Series C-1 Preferred Stock, as the case may be, elect a
person to fill such directorship by vote or written consent in lieu of a
meeting; and no such directorship may be filled by stockholders of the
Corporation other than by the stockholders of the Corporation that are entitled
to elect a person to fill such directorship, voting exclusively and as a
separate class. The holders of record of the shares of Common Stock and of any
other class or series of voting stock (including the Series A Preferred Stock,
the Series B Preferred Stock, the Series C Preferred Stock, and Series C-1
Preferred Stock), voting together as a single class, shall be entitled to elect
the directors of the Corporation who are not the Series A Director, Series B
Directors, Series C/C-1 Directors or the Independent Director (the “Common
Independent Directors”); provided that, if any Common Independent Director or
any Affiliate (as defined below) of any Common Independent Director holds any
shares of Preferred Stock, such vote of such Common Independent Director shall
not count on any matters relating to or in connection with a Sale of the Company
as defined in that certain Fourth Amended and Restated Voting Agreement by and
among the Corporation and those parties named therein, dated as of the date
hereof and as amended from time to time. At any meeting held for the purpose of
electing a director, the presence in person or by proxy of the holders of a
majority of the outstanding shares of the class or series entitled to elect such
director shall constitute a quorum for the purpose of electing such director.
Except as otherwise provided in this Subsection 3.2, a vacancy in any
directorship filled by the holders of any class or series shall be filled only
by vote or written consent in lieu of a meeting of the holders of such class or
series or by any remaining director or directors elected by the holders of such
class or series pursuant to this Subsection 3.2.

 

3.3           Series B, Series C and Series C-1 Preferred Stock Protective
Provisions. So long as either (i) 20% of the shares of the Series B Preferred
Stock issued as of the date hereof remain outstanding, (ii) 20% of the shares of
the Series C Preferred Stock issued as of the date hereof remain outstanding or
(iii) 20% of the shares of the Series C-1 Preferred Stock issued as of the date
of the Closing (as defined in the Series C-1 Preferred Stock and Warrant
Purchase Agreement, as defined below) remain outstanding, the Corporation shall
not, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without (in addition to any other vote
required by law or the Certificate of Incorporation) the written consent or
affirmative vote of the holders of at least 66-2/3% of the then outstanding
shares of Series C-1 Preferred Stock, Series C Preferred Stock and Series B
Preferred Stock together as a single class:

 

 

 

 

(a)           liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any Deemed Liquidation Event, or consent to any of the
foregoing;

 

(b)           amend, waive, alter or repeal any provision of the Certificate of
Incorporation or Bylaws of the Corporation in a manner that adversely affects
the powers, preferences or rights of the Series C-1 Preferred Stock, Series C
Preferred Stock or the Series B Preferred Stock or otherwise amend, waive, alter
or repeal any provision of the Certificate of Incorporation or Bylaws of the
Corporation;

 

(c)           create, or authorize the creation of, or issue or obligate itself
to issue shares of (in each case whether by reclassification or otherwise) any
additional class or series of capital stock unless the same ranks junior to the
Series C-1 Preferred Stock and Series C Preferred Stock with respect to the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends and redemption rights, or increase the
authorized number of shares of Series C-1 Preferred Stock, Series C Preferred
Stock or Series B Preferred Stock or increase the authorized number of shares of
any additional class or series of capital stock unless the same ranks junior to
the Series C-1 Preferred Stock and Series C Preferred Stock with respect to the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends and redemption rights;

 

(d)           purchase or redeem (or permit any subsidiary to purchase or
redeem) or pay or declare any dividend or make any distribution on, any shares
of capital stock of the Corporation other than (i) redemptions of or dividends
or distributions on the Preferred Stock as expressly authorized herein, (ii)
dividends or other distributions payable on the Common Stock solely in the form
of additional shares of Common Stock and (iii) repurchases of stock from former
employees, officers, directors, consultants or other persons who performed
services for the Corporation or any subsidiary in connection with the cessation
of such employment or service at the lower of the original purchase price or the
then-current fair market value thereof or (iv) as approved by the Board of
Directors, including the approval of at least one

(1) Series B Director and at least one (1) Series C/C-1 Director;

 

(e)           create, or authorize the creation of, or issue, or authorize the
issuance of any debt security, or permit any subsidiary to take any such action
with respect to any debt security, if the aggregate indebtedness of the
Corporation and its subsidiaries for borrowed money following such action would
exceed $100,000;

 

(f)           create, or hold capital stock in, any subsidiary that is not
wholly owned (either directly or through one or more other subsidiaries) by the
Corporation, or sell, transfer or otherwise dispose of any capital stock of any
direct or indirect subsidiary of the Corporation, or permit any direct or
indirect subsidiary to sell, lease, transfer, exclusively license or otherwise
dispose (in a single transaction or series of related transactions) of all or
substantially all of the assets of such subsidiary; 

 

 

 

  

(g)           increase or decrease the authorized number of directors
constituting the Board of Directors; or

 

(h)           enter into any material agreement or transaction with any
shareholder, director, officer, parent, subsidiary or affiliated company or any
of their affiliates, or effect any related party transaction, unless such
agreement or transaction has received the prior approval of the Board of
Directors, including the approval of at least one (1) Series B Director and at
least one (1) Series C/C-1 Director.

 

3.4          Other Preferred Stock Protective Provisions.

 

3.4.1     At any time when shares of Series A Preferred Stock are outstanding,
the Corporation shall not, either directly or indirectly by amendment, merger,
consolidation or otherwise, without (in addition to any other vote required by
law or the Certificate of Incorporation) the written consent or affirmative vote
of the holders of at least 75% of the then outstanding shares of Series A
Preferred Stock, given in writing or by vote at a meeting, consenting or voting
(as the case may be) separately as a class, take any action that alters or
changes the powers, preferences or special rights of the Series A Preferred
Stock in a matter that adversely affects the shares of such series of Preferred
Stock; provided, however, such consent or vote shall not be necessary if such
action similarly affects the entire class of Preferred Stock.

 

3.4.2     At any time when shares of Series B Preferred Stock are outstanding,
the Corporation shall not, either directly or indirectly by amendment, merger,
consolidation or otherwise, without (in addition to any other vote required by
law or the Certificate of Incorporation) the written consent or affirmative vote
of the holders of at least 66-2/3% of the then outstanding shares of Series B
Preferred Stock, given in writing or by vote at a meeting, consenting or voting
(as the case may be) separately as a class, take any action that alters or
changes the powers, preferences or special rights of the Series B Preferred
Stock in a matter that adversely affects the shares of such series of Preferred
Stock; provided, however, such consent or vote shall not be necessary if such
action similarly affects the entire class of Preferred Stock.

 

3.4.3     At any time when shares of Series C-1 Preferred Stock and Series C
Preferred Stock are outstanding, the Corporation shall not, either directly or
indirectly by amendment, merger, consolidation or otherwise, without (in
addition to any other vote required by law or the Certificate of Incorporation)
the written consent or affirmative vote of the holders of at least 66-2/3% of
the then outstanding shares of Series C-1 Preferred Stock and Series C Preferred
Stock on an as-issued basis (consenting or voting together as a single class),
including at least 25% of the shares held by those holders of Series C Preferred
Stock and Series C-1 Preferred Stock (consenting or voting together as a single
class) who do not hold or whose Affiliates do not hold any shares of Series B
Preferred Stock, given in writing or by vote at a meeting, consenting or voting
(as the case may be) separately as a class, take any action that alters or
changes the powers, preferences or special rights of the Series C-1 Preferred
Stock or Series C Preferred Stock in a matter that adversely affects the shares
of such series of Preferred Stock; provided, however, such consent or vote shall
not be necessary if such action similarly affects the entire class of Preferred
Stock.

 

 

 

 

3.5     The prior written approval of Texas ACP I, L.P., a Texas limited
partnership and holder of an equity interest in the Corporation, is required for
the relocation of the principal business operations of the Corporation for a
period of 90 days after the day of filing of this Restated Certificate of
Incorporation.

 

4.           Optional Conversion.

 

The holders of the Preferred Stock shall have conversion rights as follows (the
“Conversion Rights”):

 

4.1           Right to Convert.

 

4.1.1        Conversion Ratio.

 

(a)           Optional Conversion. Each share of the Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, and without the payment of additional consideration by the holder thereof,
into such number of fully paid and nonassessable shares of Common Stock as is
determined by dividing the Series A Original Issue Price, Series B Original
Issue Price, Series C Original Issue Price or Series C-1 Original Issue Price,
as the case may be, for each share, plus any accrued or declared but unpaid
dividends (including the Series A Accruing Dividends, Series B Accruing
Dividends, Series C Accruing Dividends or Series C-1 Accruing Dividends, as the
case may be) on each share, by the Conversion Price (as defined below)
applicable to such share of Preferred Stock as in effect at the time of
conversion. The “Series A Conversion Price” as of December 30, 2011 is equal to
$1.02844, which takes into account all adjustments prior to such date. The
“Series B Conversion Price” as of December 30, 2011 is equal to $0.55216, which
takes into account all adjustments prior to such date. The “Series C Conversion
Price” as of December 30, 2011 is equal to $2.741, which takes into account all
adjustments prior to such date. The “Series C-1 Conversion Price” as of the date
hereof is equal to $2.741, which takes into account all adjustments prior to
such date. For the purposes hereof, the Series A Conversion Price, the Series B
Conversion Price, the Series C Conversion Price and the Series C-1 Conversion
Price shall be collectively referred to herein as the “Conversion Price.” Each
such Conversion Price, and the rate at which shares of the Preferred Stock may
be converted into shares of Common Stock, shall be subject to adjustment as
provided below.

 

(b)           Optional Conversion Upon Deemed Liquidation Event. If a Deemed
Liquidation Event occurs, then, in connection with and contingent upon the
closing of such Deemed Liquidation Event, (x) each share of Series C Preferred
Stock shall be convertible, at the option of the holder thereof, immediately
prior to and contingent upon the closing of such Deemed Liquidation Event, and
without the payment of additional consideration by the holder thereof, into such
number of fully paid and nonassessable shares of Common Stock as is determined
by dividing the Series C Original Issue Price, plus any accrued or declared but
unpaid dividends (including the Series C Accruing Dividends, as the case may be)
on each share, by lower of (i) the Series C Conversion Price as in effect at the
time of conversion or (ii) an amount equal to the Discounted Common Stock Sale
Price (as defined below) and (y) each share of Series C-1 Preferred Stock shall
be convertible, at the option of the holder thereof, immediately prior to and
contingent upon the closing of such Deemed Liquidation Event, and without the
payment of additional consideration by the holder thereof, into such number of
fully paid and nonassessable shares of Common Stock as is determined by dividing
the Series C-1 Original Issue Price, plus any accrued or declared but unpaid
dividends (including the Series C-1 Accruing Dividends, as the case may be) on
each share, by the lower of (i) the Series C-1 Conversion Price as in effect at
the time of conversion or (ii) an amount equal to the Discounted Common Stock
Sale Price. For the purposes hereof, the “Discounted Common Stock Sale Price”
shall mean the consideration per share of Common Stock received or receivable
upon the initial Closing of such Deemed Liquidation Event, as determined in good
faith by the Board of Directors of the Corporation, multiplied by 40%. The
Corporation will send or cause to be sent to the holders of the Series C
Preferred Stock and Series C-1 Preferred Stock a notice specifying the details
of any Deemed Liquidation Event at least ten (10) business days prior to the
closing of such Deemed Liquidation Event.

 

 

 

 

(c)          Optional Conversion Upon Qualified Private Equity Financing. If a
Qualified Private Equity Financing (as defined below) occurs, then, in
connection with and contingent upon the closing of such Qualified Private Equity
Financing, (x) each share of Series C Preferred Stock shall be convertible at
the option of the holder thereof, immediately prior to and contingent upon the
closing of such Qualified Private Equity Financing, and without the payment of
additional consideration by the holder thereof, into such number of fully paid
and nonassessable shares of Investor Stock (as defined below) as is determined
by dividing the Series C Original Issue Price, plus any accrued or declared but
unpaid dividends (including the Series C Accruing Dividends) on each share, by
the lower of (i) the Series C Conversion Price as in effect at the time of
conversion or (ii) an amount equal to the Discounted Investor Stock Sale Price
(as defined below) and (y) each share of Series C-1 Preferred Stock shall be
convertible at the option of the holder thereof, immediately prior to and
contingent upon the closing of such Qualified Private Equity Financing, and
without the payment of additional consideration by the holder thereof, into such
number of fully paid and nonassessable shares of Investor Stock (as defined
below) as is determined by dividing the Series C-1 Original Issue Price, plus
any accrued or declared but unpaid dividends (including the Series C-1 Accruing
Dividends) on each share, by the lower of (i) the Series C-1 Conversion Price as
in effect at the time of conversion or (ii) an amount equal to the Discounted
Investor Stock Sale Price. For the purposes hereof, (i) a “Qualified Private
Equity Financing” shall mean a bona fide, privately-placed issuance and sale of
shares of capital stock of the Corporation for capital raising purposes (the
“Investor Stock”), in one transaction or a series of related transactions
approved by the Corporation’s Board of Directors and holders of Preferred Stock
pursuant to the provisions of Section 3.3, to one or more new investors that,
prior to such issuance and sale, were not holders of the Corporation’s capital
stock (the “New Investors”), and with gross proceeds to the Corporation of at
least $10,000,000; provided, however, that the sale of Series C-1 Preferred
Stock to New Investors pursuant to the Series C-1 Preferred Stock and Warrant
Purchase Agreement shall not be deemed a Qualified Private Equity Financing, and
(ii) the “Discounted Investor Stock Sale Price” shall mean the lowest
consideration per share of Investor Stock paid by the New Investors at the
initial Closing of such Qualified Private Equity Financing, as determined in
good faith by the Board of Directors of the Corporation, multiplied by (A) 60%,
in the case of a Qualified Private Equity Financing that occurs on or prior to
the first anniversary of the applicable Original Issue Date or (B) 40%, in the
case of a Qualified Private Equity Financing that occurs on or after the first
anniversary of the applicable Original Issue Date.

 

 

 

 

4.1.2        Termination of Conversion Rights. In the event of a notice of
redemption of any shares of the Preferred Stock pursuant to Section 6, the
Conversion Rights of the shares of Preferred Stock designated for redemption
shall terminate at the close of business on the last full day preceding the date
fixed for redemption, unless the redemption price is not fully paid on such
redemption date, in which case the Conversion Rights for such shares shall
continue until such price is paid in full. In the event of a liquidation,
dissolution or winding up of the Corporation or a Deemed Liquidation Event, the
Conversion Rights shall terminate at the close of business on the last full day
preceding the date fixed for the payment of any such amounts distributable on
such event to the holders of Preferred Stock.

 

4.2           Fractional Shares. No fractional shares of Common Stock or
Investor Stock shall be issued upon conversion of the Preferred Stock. In lieu
of any fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock or Investor Stock, as applicable, as determined
in good faith by the Board of Directors of the Corporation. Whether or not
fractional shares would be issuable upon such conversion shall be determined on
the basis of the total number of shares of Preferred Stock the holder is at the
time converting into Common Stock or Investor Stock, as applicable, including
any accrued or declared but unpaid dividends (including the Accruing Dividends)
on each share of Preferred Stock, and the aggregate number of shares of Common
Stock issuable upon such conversion.

 

4.3           Mechanics of Conversion.

 

4.3.1        Notice of Conversion. In order for (i) a holder of Preferred Stock
to voluntarily convert shares of Preferred Stock into shares of Common Stock or
(ii) a holder of Series C Preferred Stock or Series C-1 Preferred Stock to
voluntarily convert shares of Series C Preferred Stock or Series C-1 Preferred
Stock, as applicable, into shares of Investor Stock, such holder shall surrender
the certificate or certificates for such shares of Preferred Stock (or, if such
registered holder alleges that such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
the Corporation to indemnify the Corporation against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
such certificate), at the office of the transfer agent for the Preferred Stock
(or at the principal office of the Corporation if the Corporation serves as its
own transfer agent), together with written notice that such holder elects to
convert all or any number of the shares of the Preferred Stock represented by
such certificate or certificates and, if applicable, any event on which such
conversion is contingent (including, without limitation, a Deemed Liquidation
Event or a Qualified Private Equity Financing). Such notice shall state such
holder’s name or the names of the nominees in which such holder wishes the
certificate or certificates for shares of Common Stock or Investor Stock, as
applicable, to be issued. If required by the Corporation, certificates
surrendered for conversion shall be endorsed or accompanied by a written
instrument or instruments of transfer, in form satisfactory to the Corporation,
duly executed by the registered holder or his, her or its attorney duly
authorized in writing. The close of business on the date of receipt by the
transfer agent (or by the Corporation if the Corporation serves as its own
transfer agent) of such certificates (or lost certificate affidavit and
agreement) and notice shall be the time of conversion (the “Conversion Time”),
and the shares of Common Stock issuable upon conversion of the shares
represented by such certificate shall be deemed to be outstanding of record as
of such date, except that, in the case of a conversion contingent upon a Deemed
Liquidation Event or a Qualified Private Equity Financing, the closing of such
transaction shall be the “Conversion Time”. The Corporation shall, as soon as
practicable after the Conversion Time, issue and deliver to such holder of
Preferred Stock, Series C Preferred Stock or Series C-1 Preferred Stock, as
applicable, or to his, her or its nominees, a certificate or certificates for
the number of full shares of Common Stock or Investor Stock, as applicable,
issuable upon such conversion in accordance with the provisions hereof, a
certificate for the number (if any) of the shares of Preferred Stock, Series C
Preferred Stock or Series C-1 Preferred Stock (as applicable) represented by the
surrendered certificate that were not converted into Common Stock or Investor
Stock, as the case may be, and cash as provided in Subsection 4.2 in lieu of any
fraction of a share of Common Stock or Investor Stock, as the case may be,
otherwise issuable upon such conversion.

 

 

 

 

4.3.2        Reservation of Shares. The Corporation shall at all times when
shares of Preferred Stock shall be outstanding, reserve and keep available out
of its authorized but unissued capital stock, for the purpose of effecting the
conversion of the Preferred Stock, such number of its duly authorized shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of all outstanding Preferred Stock; and if at any time the number of authorized
but unissued shares of Common Stock shall not be sufficient to effect the
conversion of all then outstanding shares of the Preferred Stock, the
Corporation shall take such corporate action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes, including, without limitation, engaging in best
efforts to obtain the requisite stockholder approval of any necessary amendment
to the Certificate of Incorporation. Before taking any action which would cause
an adjustment reducing the Conversion Price of any series of Preferred Stock,
below the then par value of the shares of Common Stock issuable upon conversion
of such series of Preferred Stock, the Corporation will take any corporate
action which may, in the opinion of its counsel, be necessary in order that the
Corporation may validly and legally issue fully paid and nonassessable shares of
Common Stock at such adjusted Conversion Price.

 

4.3.3        Effect of Conversion. All shares of Preferred Stock which shall
have been surrendered for conversion as herein provided shall no longer be
deemed to be outstanding and all rights with respect to such shares shall
immediately cease and terminate at the Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock or Investor Stock (as
applicable) in exchange therefor and in exchange for any accrued or declared but
unpaid dividends (including the Accruing Dividends) on each such share of
Preferred Stock. Any shares of Preferred Stock so converted shall be retired and
cancelled and may not be reissued as shares of such series, and the Corporation
may thereafter take such appropriate action (without the need for stockholder
action) as may be necessary to reduce the authorized number of shares of
Preferred Stock accordingly.

 

4.3.4        No Further Adjustment. Upon any such conversion, no adjustment to
the applicable Conversion Price shall be made for any declared but unpaid
dividends on any shares of Preferred Stock surrendered for conversion or on the
Common Stock delivered upon conversion.

 

4.3.5        Taxes. The Corporation shall pay any and all issue and other
similar taxes that may be payable in respect of any issuance or delivery of
shares of Common Stock or Investor Stock upon conversion of shares of Preferred
Stock pursuant to this Section 4. The Corporation shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance and delivery of shares of Common Stock in a name other than that
in which the shares of Preferred Stock so converted were registered, and no such
issuance or delivery shall be made unless and until the person or entity
requesting such issuance has paid to the Corporation the amount of any such tax
or has established, to the satisfaction of the Corporation, that such tax has
been paid.

 

 

 

 

4.4           Adjustments to Conversion Price for Diluting Issues.

 

4.4.1        Special Definitions. For purposes of this Restated Certificate of
Incorporation, the following definitions shall apply:

 

(a)           “Affiliate” means, with respect to any specified person or entity,
any other person or entity who or which, directly or indirectly, controls, is
controlled by, or is under common control with such specified person or entity,
including, without limitation, any partner, officer, director, member or
employee of such entity and any venture capital fund now or hereafter existing
that is controlled by or under common control with one or more general partners
or managing members of, or shares the same management company with, such entity.

 

(b)           “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

(c)           “Effective Time” shall mean the date of filing of this Restated
Certificate of Incorporation.

 

(d)           “Series B Preferred Stock Purchase Agreement” shall mean that
certain Series B Preferred Stock Purchase Agreement by and among the Corporation
and the Purchasers listed therein, as amended, modified, superseded or replaced
from time to time.

 

(e)           “Series C Preferred Stock Purchase Agreement” shall mean that
certain Series C Preferred Stock Purchase Agreement by and among the Corporation
and the Purchasers listed therein, as amended, modified, superseded or replaced
from time to time.

 

(f)           “Series C-1 Preferred Stock and Warrant Purchase Agreement” shall
mean that certain Series C-1 Preferred Stock and Warrant Purchase Agreement by
and among the Corporation and Purchasers listed therein, as amended, modified,
superseded or replaced from time to time.

 

(g)           “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

 

(h)           “Additional Shares of Common Stock” shall mean all shares of
Common Stock issued (or, pursuant to Subsection 4.4.3 below, deemed to be
issued) by the Corporation after the Effective Time, other than the following
shares of Common Stock, and shares of Common Stock deemed issued pursuant to the
following Options and Convertible Securities (collectively “Exempted
Securities”):

 

  (i)

shares of Common Stock, Options or Convertible Securities issued as a dividend
or distribution on Preferred Stock;

 

  

 

 

 

  (ii)

shares of Common Stock, Options or Convertible Securities issued by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock
that is covered by Subsection 4.5, 4.6, 4.7 or 4.8;

 

  (iii)

shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Corporation or any of its subsidiaries pursuant
to a plan, agreement or arrangement approved by the Board of Directors of the
Corporation, including the approval of at least one (1) Series B Director and at
least one (1) Series C/C-1 Director;

 

  (iv)

shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security;

 

  (v)

shares of Common Stock, Options or Convertible Securities issued to banks,
equipment lessors or other financial institutions, or to real property lessors,
pursuant to a debt financing, equipment leasing, strategic alliance, joint
venture or real property leasing transaction approved by the Board of Directors
of the Corporation, including the approval of at least one (1) Series B Director
and at least one (1) Series C/C-1 Director;

 

  (vi)

shares of Series B Preferred Stock that are in excess of the 2,901,052 shares of
Series B Preferred Stock issued pursuant to the Series B Preferred Stock
Purchase Agreement;

 

  (vii)

(x) shares of Series C Preferred Stock that are issued as contemplated in the
Series C Preferred Stock Purchase Agreement and (y) warrants to purchase shares
of Series C Preferred Stock that are issued as contemplated in the Series C-1
Preferred Stock and Warrant Purchase Agreement; and

 

  (viii) shares of Series C-1 Preferred Stock (including any warrants to
purchase shares of Series C-1 Preferred Stock) that are issued pursuant to the
Series C-1 Preferred Stock and Warrant Purchase Agreement.

 

 

 

 

4.4.2        No Adjustment of Conversion Price. No adjustment in the Conversion
Price of the Series A Preferred Stock shall be made as the result of the
issuance or deemed issuance of Additional Shares of Common Stock if the
Corporation receives written notice from the holders of at least 75% of the then
outstanding shares of Series A Preferred Stock agreeing that no such adjustment
shall be made as the result of the issuance or deemed issuance of such
Additional Shares of Common Stock. No adjustment in the Conversion Price of the
Series B Preferred Stock shall be made as the result of the issuance or deemed
issuance of Additional Shares of Common Stock if the Corporation receives
written notice from the holders of at least 66-2/3% of the then outstanding
shares of Series B Preferred Stock agreeing that no such adjustment shall be
made as the result of the issuance or deemed issuance of such Additional Shares
of Common Stock. No adjustment in the Conversion Price of the Series C Preferred
Stock shall be made as the result of the issuance or deemed issuance of
Additional Shares of Common Stock if the Corporation receives written notice
from the holders of at least 66-2/3% of the then outstanding shares of Series C
Preferred Stock (which written notice shall include at least 25% of the shares
held by those holders of Series C Preferred Stock who do not hold or whose
Affiliates do not hold any shares of Series B Preferred Stock) agreeing that no
such adjustment shall be made as the result of the issuance or deemed issuance
of such Additional Shares of Common Stock. No adjustment in the Conversion Price
of the Series C-1 Preferred Stock shall be made as the result of the issuance or
deemed issuance of Additional Shares of Common Stock if the Corporation receives
written notice from the holders of at least 66-2/3% of the then outstanding
shares of Series C-1 Preferred Stock (which written notice shall include at
least 25% of the shares held by those holders of Series C-1 Preferred Stock who
do not hold or whose Affiliates do not hold any shares of Series B Preferred
Stock) agreeing that no such adjustment shall be made as the result of the
issuance or deemed issuance of such Additional Shares of Common Stock.

 

4.4.3        Deemed Issue of Additional Shares of Common Stock.

 

(a)           If the Corporation at any time or from time to time after the
Effective Time shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

 

(b)           If the terms of any Option or Convertible Security, the issuance
of which resulted in an adjustment to the Conversion Price of any series of
Preferred Stock pursuant to the terms of Subsection 4.4.4, are revised as a
result of an amendment to such terms or any other adjustment pursuant to the
provisions of such Option or Convertible Security (but excluding automatic
adjustments to such terms pursuant to anti-dilution or similar provisions of
such Option or Convertible Security) to provide for either (1) any increase or
decrease in the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any such Option or Convertible Security or (2) any
increase or decrease in the consideration payable to the Corporation upon such
exercise, conversion and/or exchange, then, effective upon such increase or
decrease becoming effective, the Conversion Price computed upon the original
issue of such Option or Convertible Security (or upon the occurrence of a record
date with respect thereto) shall be readjusted to such Conversion Price as would
have obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause (b) shall have the effect of increasing
the Conversion Price to an amount which exceeds the lower of (i) the Conversion
Price in effect immediately prior to the original adjustment made as a result of
the issuance of such Option or Convertible Security, or (ii) the Conversion
Price that would have resulted from any issuances of Additional Shares of Common
Stock (other than deemed issuances of Additional Shares of Common Stock as a
result of the issuance of such Option or Convertible Security) between the
original adjustment date and such readjustment date.

 

 

 

 

(c)           If the terms of any Option or Convertible Security (excluding
Options or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Conversion Price
pursuant to the terms of Subsection 4.4.4 (either because the consideration per
share (determined pursuant to Subsection 4.4.5) of the Additional Shares of
Common Stock subject thereto was equal to or greater than the Conversion Price
of any series of Preferred Stock then in effect, or because such Option or
Convertible Security was issued before the Effective Time), are revised after
the Effective Time as a result of an amendment to such terms or any other
adjustment pursuant to the provisions of such Option or Convertible Security
(but excluding automatic adjustments to such terms pursuant to anti-dilution or
similar provisions of such Option or Convertible Security) to provide for either
(1) any increase or decrease in the number of shares of Common Stock issuable
upon the exercise, conversion or exchange of any such Option or Convertible
Security or (2) any increase or decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
4.4.3(a)) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

 

(d)           Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Conversion Price of each series of Preferred Stock pursuant
to the terms of Subsection 4.4.4, the Conversion Price of such series shall be
readjusted to such Conversion Price as would have applied had such Option or
Convertible Security (or portion thereof) never been issued.

 

(e)           If the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Conversion Price of any series of Preferred Stock provided
for in this Subsection 4.4.3 shall be effected at the time of such issuance or
amendment based on such number of shares or amount of consideration without
regard to any provisions for subsequent adjustments (and any subsequent
adjustments shall be treated as provided in clauses (b) and (c) of this
Subsection 4.4.3). If the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, cannot be calculated at all at the time such Option or
Convertible Security is issued or amended, any adjustment to the Conversion
Price of any series of Preferred Stock that would result under the terms of this
Subsection 4.4.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Conversion Price of any series of
Preferred Stock that such issuance or amendment took place at the time such
calculation can first be made.

 

 

 

 

4.4.4        Adjustment of Conversion Price Upon Issuance of Additional Shares
of Common Stock. In the event the Corporation shall at any time after the
Effective Time issue Additional Shares of Common Stock (including Additional
Shares of Common Stock deemed to be issued pursuant to Subsection 4.4.3),
without consideration or for a consideration per share less than Conversion
Price of any series of Preferred Stock in effect immediately prior to such
issue, then the Conversion Price of such series, unless the provisions of this
Section 4.4.4 are waived pursuant to Section 4.4.2 or Section 8, shall be
reduced, concurrently with such issue, to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:

 

CP2 = CP1* (A + B) ÷ (A + C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(a)       “CP2” shall mean the applicable Conversion Price in effect immediately
after such issue of Additional Shares of Common Stock

 

(b)      “CP1” shall mean the applicable Conversion Price in effect immediately
prior to such issue of Additional Shares of Common Stock;

 

(c)      “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Shares of Common Stock (treating
for this purpose as outstanding all shares of Common Stock issuable upon
exercise of Options outstanding immediately prior to such issue or upon
conversion or exchange of Convertible Securities (including the Preferred Stock)
outstanding (assuming exercise of any outstanding Options therefor) immediately
prior to such issue);

 

(d)      “B” shall mean the number of shares of Common Stock that would have
been issued if such Additional Shares of Common Stock had been issued at a price
per share equal to CP1 (determined by dividing the aggregate consideration
received by the Corporation in respect of such issue by CP1); and

 

(e)      “C” shall mean the number of such Additional Shares of Common Stock
issued in such transaction.

 

 

 

 

For the avoidance of doubt, if the Corporation shall at any time after the
Effective Time issue Additional Shares of Common Stock (including Additional
Shares of Common Stock deemed to be issued pursuant to Subsection 4.4.3),
without consideration or for a consideration per share less than Conversion
Price of the Series B Preferred Stock in effect immediately prior to such issue,
then the foregoing provisions of this Section 4.4.4 will apply to all
outstanding shares of Series B Preferred Stock, unless the provisions of this
Section 4.4.4 are waived pursuant to Section 4.4.2 or Section 8.

 

4.4.5       Determination of Consideration. For purposes of this Subsection 4.4,
the consideration received by the Corporation for the issue of any Additional
Shares of Common Stock shall be computed as follows:

 

(a)         Cash and Property: Such consideration shall:

 

(i)           insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Corporation, excluding amounts paid or payable
for accrued interest;

 

(ii)          insofar as it consists of property other than cash, be computed at
the fair market value thereof at the time of such issue, as determined in good
faith by the Board of Directors of the Corporation; and

 

(iii)         in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors of the Corporation.

 

(b)         Options and Convertible Securities. The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Subsection 4.4.3, relating to Options and Convertible
Securities, shall be determined by dividing

 

(i)           the total amount, if any, received or receivable by the
Corporation as consideration for the issue of such Options or Convertible
Securities, plus the minimum aggregate amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Corporation upon the exercise of such Options or the conversion or exchange
of such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by

 

 

 

 

(ii)          the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

4.4.6           Multiple Closing Dates. In the event the Corporation shall issue
on more than one date Additional Shares of Common Stock that are a part of one
transaction or a series of related transactions and that would result in an
adjustment to the Conversion Price of a series of Preferred Stock, as the case
may be, pursuant to the terms of Subsection 4.4.4 then, upon the final such
issuance, the Conversion Price of such series of Preferred Stock shall be
readjusted to give effect to all such issuances as if they occurred on the date
of the first such issuance (and without giving effect to any additional
adjustments as a result of any such subsequent issuances within such period).

 

4.5           Adjustment for Stock Splits and Combinations. If the Corporation
shall at any time or from time to time after the Effective Time effect a
subdivision of the outstanding Common Stock, the Conversion Price of each series
of Preferred Stock in effect immediately before that subdivision shall be
proportionately decreased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be increased in proportion to
such increase in the aggregate number of shares of Common Stock outstanding. If
the Corporation shall at any time or from time to time after the Effective Time
combine the outstanding shares of Common Stock, the Conversion Price of each
series of Preferred Stock in effect immediately before the combination shall be
proportionately increased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be decreased in proportion to
such decrease in the aggregate number of shares of Common Stock outstanding. Any
adjustment under this subsection shall become effective at the close of business
on the date the subdivision or combination becomes effective.

 

4.6           Adjustment for Certain Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Effective Time shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable on the
Common Stock in additional shares of Common Stock, then and in each such event
the Conversion Price of each series of Preferred Stock in effect immediately
before such event shall be decreased as of the time of such issuance or, in the
event such a record date shall have been fixed, as of the close of business on
such record date, by multiplying the Conversion Price of each series of
Preferred Stock then in effect by a fraction:

 

 

 



(1)the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

(2)the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Conversion Price of each series of Preferred Stock
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Conversion Price of each series of Preferred Stock shall be
adjusted pursuant to this subsection as of the time of actual payment of such
dividends or distributions; and (b) no such adjustment shall be made if the
holders of Preferred Stock simultaneously receive a dividend or other
distribution of shares of Common Stock in a number equal to the number of shares
of Common Stock as they would have received if all outstanding shares of
Preferred Stock had been converted into Common Stock on the date of such event.

 

4.7           Adjustments for Other Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Effective Time shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 1 do not apply to such dividend or distribution, then
and in each such event the holders of Preferred Stock shall receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Preferred Stock had been converted into Common Stock
on the date of such event.

 

4.8           Adjustment for Merger or Reorganization, etc. Subject to the
provisions of Subsection 2.4, if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Corporation in which the Common Stock (but not the Preferred Stock) is converted
into or exchanged for securities, cash or other property (other than a
transaction covered by Subsections 4.4, 4.6 or 4.7), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Preferred Stock shall thereafter be convertible in lieu of the
Common Stock into which it was convertible prior to such event into the kind and
amount of securities, cash or other property which a holder of the number of
shares of Common Stock of the Corporation issuable upon conversion of one share
of Preferred Stock immediately prior to such reorganization, recapitalization,
reclassification, consolidation or merger would have been entitled to receive
pursuant to such transaction; and, in such case, appropriate adjustment (as
determined in good faith by the Board of Directors of the Corporation) shall be
made in the application of the provisions in this Section 4 with respect to the
rights and interests thereafter of the holders of the Preferred Stock, to the
end that the provisions set forth in this Section 4 (including provisions with
respect to changes in and other adjustments of the Conversion Price of each
series of Preferred Stock) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of the Preferred Stock.

 

 

 

 

4.9           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Conversion Price of any series of Preferred
Stock pursuant to this Section 4, the Corporation at its expense shall, as
promptly as reasonably practicable but in any event not later than 30 days
thereafter, compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of such series of Preferred Stock a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property into which such series of
Preferred Stock is convertible) and showing in detail the facts upon which such
adjustment or readjustment is based. The Corporation shall, as promptly as
reasonably practicable after the written request at any time of any holder of
Preferred Stock (but in any event not later than 30 days thereafter), furnish or
cause to be furnished to such holder a certificate setting forth (i) the
Conversion Price of each series of Preferred Stock then in effect, and (ii) the
number of shares of Common Stock and the amount, if any, of other securities,
cash or property which then would be received upon the conversion of Preferred
Stock.

 

4.10           Notice of Record Date. In the event:

 

(a)           the Corporation shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon conversion
of the Preferred Stock) for the purpose of entitling or enabling them to receive
any dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of capital stock of any class or any other securities, or to
receive any other security; or

 

(b)           of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or

 

(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation,

 

then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Preferred Stock a notice specifying, as the case may be, (i)
the record date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is proposed to take place, and the time,
if any is to be fixed, as of which the holders of record of Common Stock (or
such other capital stock or securities at the time issuable upon the conversion
of the Preferred Stock) shall be entitled to exchange their shares of Common
Stock (or such other capital stock or securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up, and the amount per
share and character of such exchange applicable to the Preferred Stock and the
Common Stock. Such notice shall be sent at least 5 days prior to the record date
or effective date for the event specified in such notice.

 

 

 

 

5.           Mandatory Conversion.

 

5.1           Trigger Events. Upon the closing of the sale of shares of Common
Stock to the public in a firm-commitment underwritten public offering pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, resulting in (a) at least $50,000,000 of gross proceeds to the
Corporation or (b) such lesser amount of gross proceeds to the Corporation as
approved by the written consent or affirmative vote of at least 66-2/3% of the
then outstanding shares of the Series B Preferred Stock, the Series C Preferred
Stock and the Series C-1 Preferred Stock, voting together as a single class on
an as-issued basis (in either case, a “Qualified IPO”) (the time of such closing
or the date and time specified or the time of the event specified in such vote
or written consent is referred to herein as the “Mandatory Conversion Time”),
(i) all outstanding shares of each series of the Preferred Stock (including any
accrued or declared but unpaid dividends, including the Accruing Dividends, on
such Preferred Stock) shall automatically be converted into shares of Common
Stock at the then applicable Conversion Price, except that in the case of a
conversion of the Series C Preferred Stock and Series C-1 Preferred Stock that
has been issued by the Corporation under the Series C Preferred Stock Purchase
Agreement or Series C-1 Preferred Stock and Warrant Purchase Agreement,
including any Series C Preferred Stock or Series C-1 Preferred Stock issued by
the Corporation pursuant to the exercise of warrants issued by the Corporation
as contemplated in the Series C-1 Preferred Stock and Warrant Purchase
Agreement, upon a Qualified IPO, the Series C Preferred Stock and Series C-1
Preferred Stock (including any accrued or declared but unpaid dividends,
including the Accruing Dividends, on such Preferred Stock) shall be converted at
the lower of (A) the then applicable Series C Conversion Price or Series C-1
Conversion Price and (B) an amount equal to the “price to public” multiplied by
50%, and (ii) such shares may not be reissued by the Corporation.

 

5.2           Procedural Requirements. All holders of record of shares of
Preferred Stock shall be sent written notice of the Mandatory Conversion Time
and the place designated for mandatory conversion of all such shares of
Preferred Stock pursuant to this Section 5. Such notice need not be sent in
advance of the occurrence of the Mandatory Conversion Time. Upon receipt of such
notice, each holder of shares of Preferred Stock shall surrender his, her or its
certificate or certificates for all such shares (or, if such holder alleges that
such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation at the place designated in such notice. If so required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or by
his, her or its attorney duly authorized in writing. All rights with respect to
the Preferred Stock converted pursuant to Section 5.1, including the rights, if
any, to receive notices and vote (other than as a holder of Common Stock), will
terminate at the Mandatory Conversion Time (notwithstanding the failure of the
holder or holders thereof to surrender the certificates at or prior to such
time), except only the rights of the holders thereof, upon surrender of their
certificate or certificates (or lost certificate affidavit and agreement)
therefor, to receive the items provided for in the next sentence of this
Subsection 5.2. As soon as practicable after the Mandatory Conversion Time and
the surrender of the certificate or certificates (or lost certificate affidavit
and agreement) for Preferred Stock, the Corporation shall issue and deliver to
such holder, or to his, her or its nominees, a certificate or certificates for
the number of full shares of Common Stock issuable on such conversion in
accordance with the provisions hereof, together with cash as provided in
Subsection 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion. Such converted Preferred Stock shall be retired
and cancelled and may not be reissued as shares of such series, and the
Corporation may thereafter take such appropriate action (without the need for
stockholder action) as may be necessary to reduce the authorized number of
shares of Preferred Stock accordingly.

 

 

 

 

6.           Redemption.

 

6.1           Redemption. The holders of at least 66-2/3% of the then
outstanding shares of Series C-1 Preferred Stock, Series C Preferred Stock and
the Series B Preferred Stock, voting together as a single class, may, by written
notice (which written notice shall include at least 25% of the shares held by
those holders of Series C Preferred Stock and Series C-1 Preferred Stock
(consenting or voting together as a single class) who do not hold or whose
Affiliates do not hold any shares of Series B Preferred Stock) to the
Corporation at any time on or after the fifth anniversary of the Effective Time
(a “Redemption Request”), require the Corporation to redeem either (a) all
outstanding shares of Series C Preferred Stock and Series C-1 Preferred Stock (a
“Series C/C-1 Redemption”) or (b) all outstanding shares of Preferred Stock (a
“Preferred Stock Redemption”) and if such Redemption Request is delivered, the
Corporation shall, out of funds lawfully available therefor, redeem either (i)
in the case of a Series C/C-1 Redemption, all outstanding shares of (A) Series C
Preferred Stock at a price per share equal to two times the Series C Original
Issue Price, plus any Series C Accruing Dividends accrued but unpaid thereon,
whether or not declared, together with any other dividends declared but unpaid
thereon (the “Series C Redemption Price”) and (B) Series C-1 Preferred Stock at
a price per share equal to two times the Series C-1 Original Issue Price, plus
any Series C-1 Accruing Dividends accrued but unpaid thereon, whether or not
declared, together with any other dividends declared but unpaid thereon (the
“Series C-1 Redemption Price”) or (ii) in the case of a Preferred Stock
Redemption, (A) first, all outstanding shares of Series C Preferred Stock at the
Series C Redemption Price and Series C-1 Preferred Stock at the Series C-1
Redemption Price, (B) second, after payment of the Series C Redemption Price and
the Series C-1 Redemption Price, all outstanding shares of Series B Preferred
Stock at a price per share equal to two times the Series B Original Issue Price,
plus any Series B Accruing Dividends accrued but unpaid thereon, whether or not
declared, together with any other dividends declared but unpaid thereon (the
“Series B Redemption Price”) and (C) third, after payment of the Series C
Redemption Price, the Series C-1 Redemption Price and the Series B Redemption
Price, all outstanding shares of Series A Preferred Stock at a price per share
equal to the Series A Original Issue Price, plus any Series A Accruing Dividends
accrued but unpaid thereon, whether or not declared, together with any other
dividends declared but unpaid thereon (the “Series A Redemption Price” and,
collectively with the Series C-1 Redemption Price, Series C Redemption Price and
Series B Redemption Price, the “Redemption Price”), in three annual installments
commencing 60 days after receipt by the Corporation of the Redemption Notice
(the date of each such installment being referred to as a “Redemption Date”). On
each Redemption Date, the Corporation shall redeem, on a pro rata basis in
accordance with the number of shares of Preferred Stock owned by each holder,
that number of outstanding shares of Series C Preferred Stock, Series C-1
Preferred or Preferred Stock, as the case may be, determined by dividing (i) the
total number of shares of Series C Preferred Stock, Series C-1 Preferred Stock
or Preferred Stock, as the case may be, outstanding immediately prior to such
Redemption Date by (ii) the number of remaining Redemption Dates (including the
Redemption Date to which such calculation applies). If the Corporation does not
have sufficient funds legally available to redeem on any Redemption Date all
shares of Series C Preferred Stock, Series C-1 Preferred Stock or Preferred
Stock, as the case may be, to be redeemed on such Redemption Date, the
Corporation shall redeem a pro rata portion of each holder’s redeemable shares
of such capital stock out of funds legally available therefor, based on the
respective amounts which would otherwise be payable in respect of the shares to
be redeemed if the legally available funds were sufficient to redeem all such
shares, and shall redeem the remaining shares to have been redeemed as soon as
practicable after the Corporation has funds legally available therefor.

 

 

 

 

6.2           Redemption Notice. Written notice of the mandatory redemption (the
“Redemption Notice”) shall be sent to each holder of record of Series C
Preferred Stock, Series C-1 Preferred Stock or Preferred Stock, as the case may
be, not less than 40 days prior to each Redemption Date. Each Redemption Notice
shall state:

 

(a)           the number of shares of Preferred Stock held by the holder that
the Corporation shall redeem on the Redemption Date specified in the Redemption
Notice;

 

(b)           the Redemption Date and the applicable Redemption Price;

 

(c)           the date upon which the holder’s right to convert such shares
terminates (as determined in accordance with Subsection 4.1); and

 

(d)           that the holder is to surrender to the Corporation, in the manner
and at the place designated, his, her or its certificate or certificates
representing the shares of Preferred Stock to be redeemed.

 

6.3           Surrender of Certificates; Payment. On or before the applicable
Redemption Date, each holder of shares of Series C Preferred Stock, Series C-1
Preferred Stock or Preferred Stock, as the case may be, to be redeemed on such
Redemption Date, unless such holder has exercised his, her or its right to
convert such shares as provided in Section 4, shall surrender the certificate or
certificates representing such shares (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation, in the manner and at the place designated in the Redemption Notice,
and thereupon the applicable Redemption Price for such shares shall be payable
to the order of the person whose name appears on such certificate or
certificates as the owner thereof. In the event less than all of the shares of a
series of Preferred Stock represented by a certificate are redeemed, a new
certificate representing the unredeemed shares of such series of Preferred Stock
shall promptly be issued to such holder.

 

6.4           Rights Subsequent to Redemption. If the Redemption Notice shall
have been duly given, and if on the applicable Redemption Date the applicable
Redemption Price payable upon redemption of the shares of Series C Preferred
Stock, Series C-1 Preferred Stock or Preferred Stock, as the case may be, to be
redeemed on such Redemption Date is paid or tendered for payment or deposited
with an independent payment agent so as to be available therefor, then
notwithstanding that the certificates evidencing any of the shares of Preferred
Stock so called for redemption shall not have been surrendered, dividends with
respect to such shares of Preferred Stock shall cease to accrue after such
Redemption Date and all rights with respect to such shares shall forthwith after
the Redemption Date terminate, except only the right of the holders to receive
the applicable Redemption Price without interest upon surrender of their
certificate or certificates therefor.

 

 

 

 

7.           Redeemed or Otherwise Acquired Shares. Any shares of Preferred
Stock that are redeemed or otherwise acquired by the Corporation or any of its
subsidiaries shall be automatically and immediately cancelled and retired and
shall not be reissued, sold or transferred. Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Preferred Stock following redemption.

 

8.           Waiver. Except as otherwise set forth in this Restated Certificate
of Incorporation, (i) any of the rights, powers, preferences and other terms of
the Series C-1 Preferred Stock set forth herein may be waived on behalf of all
holders of Series C-1 Preferred Stock by the affirmative written consent or vote
of the holders of at least 66-2/3% of the shares of Series C-1 Preferred Stock
then outstanding (which written consent shall include at least 25% of the shares
held by those holders of Series C-1 Preferred Stock who do not hold or whose
Affiliates do not hold any shares of Series B Preferred Stock), (ii) any of the
rights, powers, preferences and other terms of the Series C Preferred Stock set
forth herein may be waived on behalf of all holders of Series C Preferred Stock
by the affirmative written consent or vote of the holders of at least 66-2/3% of
the shares of Series C Preferred Stock then outstanding (which written consent
shall include at least 25% of the shares held by those holders of Series C
Preferred Stock who do not hold or whose Affiliates do not hold any shares of
Series B Preferred Stock), (iii) any of the rights, powers, preferences and
other terms of the Series B Preferred Stock set forth herein may be waived on
behalf of all holders of Series B Preferred Stock by the affirmative written
consent or vote of the holders of at least 66-2/3% of the shares of Series B
Preferred Stock then outstanding and (iv) any of the rights, powers, preferences
and other terms of the Series A Preferred Stock set forth herein may be waived
on behalf of all holders of Series A Preferred Stock by the affirmative written
consent or vote of the holders of at least 75% of the shares of Series A
Preferred Stock then outstanding.

 

9.           Notices. Any notice required or permitted by the provisions of this
Article Fourth to be given to a holder of shares of any series of Preferred
Stock shall be mailed, postage prepaid, to the post office address last shown on
the records of the Corporation, or given by electronic communication in
compliance with the provisions of the General Corporation Law, and shall be
deemed sent upon such mailing or electronic transmission.

 

FIFTH: Subject to any additional vote required by the Certificate of
Incorporation, in furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to make, repeal, alter,
amend and rescind any or all of the Bylaws of the Corporation.

 

SIXTH: Subject to any additional vote required by the Certificate of
Incorporation, the number of directors of the Corporation shall be determined in
the manner set forth in the Bylaws of the Corporation.

 

SEVENTH: Elections of directors need not be by written ballot unless the Bylaws
of the Corporation shall so provide.

 

 

 

 

EIGHTH: Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws of the Corporation may provide. The books of the
Corporation may be kept outside the State of Delaware at such place or places as
may be designated from time to time by the Board of Directors or in the Bylaws
of the Corporation.

 

NINTH: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the General
Corporation Law or any other law of the State of Delaware is amended after
approval by the stockholders of this Article Ninth to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the General Corporation Law as so amended.

 

Any repeal or modification of the foregoing provisions of this Article Ninth by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

 

TENTH: To the fullest extent permitted by applicable law, the Corporation is
authorized to provide indemnification of (and advancement of expenses to)
directors, officers and agents of the Corporation (and any other persons to
which General Corporation Law permits the Corporation to provide
indemnification) through Bylaw provisions, agreements with such agents or other
persons, vote of stockholders or disinterested directors or otherwise, in excess
of the indemnification and advancement otherwise permitted by Section 145 of the
General Corporation Law.

 

Any amendment, repeal or modification of the foregoing provisions of this
Article Tenth shall not adversely affect any right or protection of any
director, officer or other agent of the Corporation existing at the time of such
amendment, repeal or modification.

 

ELEVENTH: The Corporation renounces any interest or expectancy of the
Corporation in, or in being offered an opportunity to participate in, any
Excluded Opportunity. An “Excluded Opportunity” is any matter, transaction or
interest that is presented to, or acquired, created or developed by, or which
otherwise comes into the possession of, (i) any director of the Corporation who
is not an employee of the Corporation or any of its subsidiaries, or (ii) any
holder of Preferred Stock or any partner, member, director, stockholder,
employee or agent of any such holder, other than someone who is an employee of
the Corporation or any of its subsidiaries (collectively, “Covered Persons”),
unless such matter, transaction or interest is presented to, or acquired,
created or developed by, or otherwise comes into the possession of, a Covered
Person in such Covered Person’s capacity as a director of the Corporation.

 

*        *        *

 

6.             That the foregoing amendment and restatement was approved by the
holders of the requisite number of shares of this corporation in accordance with
Section 228 of the General Corporation Law.

 

 

 

 

7.             That this Amended and Restated Certificate of Incorporation,
which restates and integrates and further amends the provisions of this
corporation’s Certificate of Incorporation, has been duly adopted in accordance
with Sections 242 and 245 of the General Corporation Law.

 

 

 

 

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been executed by a duly authorized officer of this Corporation on this _____ day
of April 2013.

 

  By:       Stuart Page     President and Chief Executive Officer

 

 

 

 

EXHIBIT C

 

FORM OF WARRANT

 

 

 

 

Execution Version

 

Warrant No. C1-_______ Issue Date:      April 30     , 2013

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO A LOCK-UP PERIOD OF
UP TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH LOCK-UP PERIOD
IS BINDING ON TRANSFEREES OF THIS INSTRUMENT.

 

GLORI ENERGY INC.

 

SERIES C-1 PREFERRED STOCK PURCHASE WARRANT (THE “WARRANT”)

 

THIS CERTIFIES that [__________] (the “Holder”) is entitled, upon the terms and
subject to the conditions hereinafter set forth, at any time on or after the
issue date hereof and on or prior to the Expiration Date (as defined below), but
not thereafter, to subscribe for and purchase from Glori Energy Inc., a Delaware
corporation (the “Company”), up to [__________]shares of the Company’s Series
C-1 Preferred Stock, par value $0.0001 per share (the “Series C-1 Preferred
Stock”), (or other securities as to which purchase rights under this Series C-1
Preferred Stock Purchase Warrant exist) (the “Shares”) at an exercise price of
$2.741 per share (the “Exercise Price”). The Exercise Price and the Shares
purchasable hereunder are subject to adjustment as set forth in Section 9. This
Warrant may be exercised for Shares at any time on or after the date hereof and
on or prior to the close of business on ________ ___, 2023 (the “Expiration
Date”). This Warrant is one of the Warrants issued pursuant to that certain
Series C-1 Preferred Stock and Warrant Purchase Agreement dated as of the date
hereof among the Holder, certain other Holders of Warrants and the Company (the
“Purchase Agreement”).

 

The following is a statement of the rights of the Holder of this Warrant and the
conditions to which this Warrant is subject, and to which the Holder, by the
acceptance of this Warrant, agrees:

 

 

 

 

1.           Definitions.

 

(a)           “Change of Control” shall mean either (a) a transaction or series
of related transactions in which a person, or a group of related persons,
acquires from stockholders of the Company shares representing more than fifty
percent (50%) of the outstanding voting power of the Company or (b) a
transaction that qualifies as a “Deemed Liquidation Event” as defined in the
Restated Certificate.

 

(b)           “Common Stock” shall mean the Company’s common stock, $0.0001 par
value per share.

 

(c)           “IPO” shall mean a firm-commitment underwritten public offering of
the Company’s Common Stock pursuant to an effective registration statement under
the Securities Act, or comparable laws of any foreign jurisdiction or rules of
any foreign exchange resulting in (a) at least $50,000,000 of gross proceeds to
the Company or (b) such lesser amount of gross proceeds to the Company as
approved by the written consent or affirmative vote of at least 66-2/3% of the
then outstanding shares of the Company’s Series B Preferred Stock, par value
$0.0001 per share, the Company’s Series C Preferred Stock, par value $0.0001 per
share, and the Series C-1 Preferred Stock, voting together as a single class on
an as-issued basis.

 

(d)           “Restated Certificate” means the Amended and Restated Certificate
of Incorporation of the Company, dated as of the date hereof, as such
certificate of incorporation may be amended, or amended and restated, from time
to time.

 

(e)           “Securities” shall mean this Warrant and the Shares issuable upon
exercise of this Warrant.

 

(f)           “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(g)           “Series C/C-1 Warrants” shall mean those certain Series C
Preferred Stock Purchase Warrants and Series C-1 Preferred Stock Purchase
Warrants issued by the Company to the holders named therein.

 

2.           Exercise of Warrant.

 

(a)            The purchase rights represented by this Warrant are exercisable
by the Holder, in whole or in part, by the surrender of this Warrant and the
Notice of Exercise annexed hereto duly executed at the principal executive
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), and upon payment of the Exercise Price
of the Shares thereby purchased (by cash or by check or bank draft payable to
the order of the Company); whereupon the Holder shall be entitled to receive a
certificate for the number of Shares so purchased. The Company agrees that if at
the time of the surrender of this Warrant and purchase of the Shares, the Holder
shall be entitled to exercise this Warrant, the Shares so purchased shall be and
be deemed to be issued to the Holder as the record owner of such Shares as of
the close of business on the date on which this Warrant shall have been
exercised.

 

- 2 -

 

 

(b)           In lieu of exercising this Warrant by payment of cash or check
pursuant to subsection (a) above, the Holder may elect to receive Shares equal
to the value of the Warrant (based upon the value of the Shares or the portion
thereof being exercised), at any time after the date hereof and before the close
of business on the Expiration Date, by surrender of this Warrant at the
principal executive office of the Company, together with the Notice of
Conversion annexed hereto, in which event the Company will issue to the Holder
Shares in accordance with the following formula:

 

    Y(A-B)   X     =         A

  

  Where, X = the number of Shares to be issued to the Holder;               Y =
the number of Shares for which the Warrant is being exercised;               A =
the fair market value of one Share; and               B = the Exercise Price.

 

For purposes of this Section 2(b), the fair market value of a Share is defined
as follows:

 

(i)           if the exercise is in connection with an IPO, then the fair market
value shall be the product of (A) the per share offering price of the Common
Stock to the public in the IPO and (B) the number of shares of Common Stock into
which each Share is convertible at the time of such exercise;

 

(ii)           if the exercise is in connection with a Change of Control, then
the fair market value shall be the value received in such Change of Control by
the holders of the securities as to which purchase rights under this Warrant
exist; or

 

(iii)           if the exercise is prior to an IPO, the value shall be the fair
market value thereof, as determined in good faith by an independent valuation
firm selected by the Company’s Board of Directors.

 

3.           Nonassessable. The Company covenants that all Shares which may be
issued upon the exercise of rights represented by this Warrant will, upon
exercise of the rights represented by this Warrant, be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue). Certificates for Shares purchased hereunder
shall be delivered to the Holder within a reasonable time after the date on
which this Warrant shall have been exercised as aforesaid.

 

4.           No Fractional Shares. No fractional shares representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon the exercise of this Warrant, an amount
equal to such fraction multiplied by the then current price at which each Share
may be purchased hereunder shall be paid in cash to the Holder.

 

- 3 -

 

 

5.           Charges, Taxes and Expenses. In no event shall the Company be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of any certificate in a name other than that of the
Holder, and the Company shall not be required to issue or deliver any such
certificate unless and until the person or persons requesting the issue thereof
shall have paid to the Company the amount of such tax or shall have established
to the satisfaction of the Company that such tax has been paid or is not
payable.

 

6.           No Rights as Stockholder. This Warrant does not entitle the Holder
to any voting rights or other rights as a stockholder of the Company prior to
the exercise hereof.

 

7.           Loss, Theft, Destruction or Mutilation of Warrant. On receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Warrant, the Company at its expense shall execute and deliver, in lieu of this
Warrant, a new warrant of like tenor and amount.

 

8.           Saturdays, Sundays, Holidays. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, a Sunday or a legal holiday, then such action may be taken
or such right may be exercised on the next succeeding day not a Saturday, Sunday
or legal holiday.

 

9.           Adjustments. In the event of changes in the outstanding Shares of
the Company by reason of stock dividends, splits, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number and class of Shares
available under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder, on exercise for the same aggregate
Exercise Price, the total number, class, and kind of shares as the Holder would
have owned had the Warrant been exercised prior to such event and had the Holder
continued to hold such shares until after such event requiring adjustment. The
form of this Warrant need not be changed because of any adjustment in the number
of Shares subject to this Warrant.

 

10.           Restrictions on Transferability of Securities.

 

(a)           Restrictions on Transferability. The Securities shall not be sold,
assigned, transferred or pledged except upon the conditions specified in this
Section 10.

 

(b)           Restrictive Legend. Each certificate representing the Securities
and any other securities issued in respect of the Securities upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event,
shall (unless otherwise permitted by the provisions of Section 10(c)) be stamped
or otherwise imprinted with a legend in the following form (in addition to any
legend required under applicable state securities laws or the Company’s bylaws):

 

- 4 -

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD
OF UP TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF
THE COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN
THAT CERTAIN FOURTH AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT, DATED AS
OF THE DATE HEREOF, AMONG THE COMPANY AND THE PARTIES THERETO, A COPY OF WHICH
MAY BE OBTAINED AT THE COMPANY’S PRINCIPAL OFFICE. SUCH LOCK-UP PERIOD IS
BINDING ON TRANSFEREES OF THESE SECURITIES.

 

Each holder of Securities and each subsequent transferee consents to the Company
making a notation on its records and giving instructions to any transfer agent
of the Securities in order to implement the restrictions on transfer established
in this Section 10.

 

(c)           Notice of Proposed Transfers. Each holder of a warrant or stock
certificate, as the case may be, representing the Securities, by acceptance
thereof, agrees to comply in all respects with the provisions of the Fourth
Amended and Restated Right of First Refusal and Co-Sale Agreement, dated as of
the date hereof, among the Company and the parties thereto (as such agreement
may be amended, or amended and restated, from time to time), and Section 2.12 of
the Fourth Amended and Restated Investors’ Rights Agreement, dated as of the
date hereof, among the Company and the parties named thereto (as such agreement
may be amended, or amended and restated, from time to time).

 

11.           Investment Representations of the Holder. With respect to the
acquisition of any of the Securities, the Holder hereby represents and warrants
to the Company as follows:

 

(a)           Purchase Entirely for Own Account. This Warrant is made with the
Holder in reliance upon the Holder’s representation to the Company, which by the
Holder’s execution of this Warrant the Holder hereby confirms, that the
Securities will be acquired for investment for the Holder’s own account and not
with a view to the resale or distribution of any part thereof, and that the
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Warrant, the Holder further
represents that the Holder does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person with respect to any of the Securities.

 

- 5 -

 

 

(b)           Reliance upon Holders’ Representations. The Holder understands
that the Securities have not been, and will not be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, and that the Company’s reliance on such
exemption is predicated on the Holder’s representations set forth herein.

 

(c)           Investment Experience; Economic Risk. The Holder understands that
the Company has a limited financial and operating history and that an investment
in the Company involves substantial risks. The Holder is experienced in
evaluating and investing in private placement transactions of securities of
companies in a similar stage of development to that of the Company and
acknowledges that the Holder is able to fend for himself, herself or itself. The
Holder has such knowledge and experience in financial and business matters that
the Holder is capable of evaluating the merits and risks of the investment in
the Securities. The Holder can bear the economic risk of the Holder’s investment
and is able, without impairing the Holder’s financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of the
Holder’s investment.

 

(d)           Accredited Investor Status. The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act, as such rule is presently in effect. If other than an individual, the
Holder also represents that it has not been organized for the purpose of
acquiring the Shares.

 

(e)           Restricted Securities. The Holder understands that immediately
following its purchase of the Securities hereunder, such Securities will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act,
only in certain limited circumstances. In this connection, the Holder represents
that it is familiar with Rule 144 as promulgated by the SEC under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

 

12.           Termination; Early Termination Upon IPO; Change of Control.

 

(a)           The purchase rights represented by this Warrant shall terminate
and be of no further force and effect upon the earlier of (i) the Expiration
Date, (ii) the consummation of an IPO or (iii) a Change of Control.

 

(b)           In the event of an IPO prior to the Expiration Date and so long as
this Warrant has not been exercised prior to the consummation of such IPO if the
fair market value of a Share (as determined in accordance with Section 2(b)(i))
(i) exceeds the Exercise Price, this Warrant shall be deemed to be automatically
exercised in full (without any action from any party) immediately prior to the
consummation of such IPO pursuant to the net exercise formula set forth in
Section 2(b) or (ii) is equal to or less than the Exercise Price, then this
Warrant and the purchase rights represented by this Warrant shall automatically
be terminated and be of no further force and effect.

 

- 6 -

 

 

(c)            In the event of a Change of Control prior to the Expiration Date
and so long as this Warrant has not been exercised prior to the consummation of
such Change of Control if the fair market value of a Share (as determined in
accordance with Section 2(b)(ii)) (i) exceeds the Exercise Price, this Warrant
shall be deemed to be automatically exercised in full (without any action from
any party) immediately prior to the consummation of such Change in Control and
the Holder shall be paid an amount of the same type and form of consideration
delivered to the stockholders of the Company with an aggregate value equal to
the amount determined in accordance with and pursuant to the net exercise
formula set forth in Section 2(b) or (ii) is equal to or less than the Exercise
Price, then this Warrant and the purchase rights represented by this Warrant
shall automatically be terminated and be of no further force and effect.

 

13.           Notices. In the event (i) of any capital reorganization of the
Company, (ii) of any reclassification of the capital stock of the Company, or
(iii) of any voluntary dissolution, liquidation or winding-up of the Company,
then, and in each such case, the Company will mail or cause to be mailed to the
Holder a notice specifying the date on which such reorganization,
reclassification, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of the securities at
the time receivable upon the exercise of this Warrant shall be entitled to
exchange such securities for the securities or other property deliverable upon
such reorganization, reclassification, dissolution, liquidation or winding-up.
Such notice shall be given at least twenty (20) days prior to the date therein
specified.

 

14.           Miscellaneous.

 

(a)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF DELAWARE AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
DELAWARE RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN DELAWARE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES.

 

(b)           Waivers and Amendments. Except as expressly provided herein,
neither this Warrant nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Warrant and
signed by the Company and the holders of warrants representing not less than
66-2/3% of the Shares issuable upon exercise of any and all outstanding Series
C/C-1 Warrants, which approval does not need to include the consent of the
Holder. Any amendment, waiver, discharge or termination effected in accordance
with this Section 14(b) shall be binding upon each holder of the Warrants, each
future holder of such Warrants and the Company; provided, however, that no
special consideration or inducement may be given to any such holder in
connection with such consent that is not given ratably to all such holders, and
that such amendment must apply to all such holders equally and ratably in
accordance with the number of Shares issuable upon exercise of the Warrants. The
Company shall promptly give notice to all holders of Warrants of any amendment
effected in accordance with this Section 14(b) .

 

(c)           Assignment. This Warrant may be assigned or transferred by the
Holder only with the prior written approval of the Company, which shall not be
unreasonably withheld; provided however, the Holder may assign or transfer this
Warrant to any of its Affiliates (as defined in the Purchase Agreement) without
the consent of the Company. As a condition to any such assignment or transfer,
each assignee and transferee of this Warrant shall agree to be bound by the
provisions of Section 2.11 of that certain Fourth Amended and Restated
Investors’ Rights Agreement, dated as of the date hereof, among the Company and
the parties named therein, to the same extent as if such assignee or transferee
were a party to such agreement. This Warrant shall be binding upon any
successors or assigns of the Company.

 

- 7 -

 

 

(d)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by commercial
delivery service, mailed by registered or certified mail (return receipt
requested), sent via facsimile (with confirmation of receipt) or electronic mail
to the parties at the address for each party as set forth on the signature page
hereto (or at such other address for a party as such party may designate
pursuant to this Section 14).

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by facsimile shall be effective upon actual
receipt if received during the recipients normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices by facsimile shall be
confirmed by the sender promptly after transmission via certified mail or
personal delivery. Any party may change any address to which notice is to be
given to it by giving notice as provided above or such change of address.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party. Electronic Notice shall be deemed received at the time
the party sending Electronic Notice receives verification of receipt by the
receiving party. Any party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a nonelectronic form (“Nonelectronic
Notice”) which shall be sent to the requesting party within ten (10) days of
receipt of the written request for Nonelectronic Notice.

 

(e)           Counterparts . This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Warrant may also be
executed and delivered by facsimile signature or by email in portable document
format, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

[Signature page follows]

 

- 8 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

  GLORI ENERGY INC.         By:     Name:     Title:  

 

  Address:   4315 South Drive   Houston, TX 77053   Attn: President and Chief
Executive Officer
Facsimile #: (832) 412-1432   Email: spage@glorienergy.com

 

AGREED AND ACKNOWLEDGED:       “Holder”       (Signature)       (Print Name)    
(Title if signing of behalf of an entity)       Address*:            



Facsimile #:     Email:    

 

*Please indicate address for notice purposes.

 

Glori Energy Inc.

Series C-1 Preferred Stock Purchase Warrant

Signature Page

 

 

 

 

NOTICE OF EXERCISE

 

TO: Glori Energy Inc.   4315 South Drive   Houston, TX 77053   ATTN: President
and Chief Executive Officer

 

1.           The undersigned hereby elects to purchase ______________ shares of
the Series C-1 Preferred Stock (the “Shares”) of Glori Energy Inc. pursuant to
the terms of the attached Warrant, and tenders herewith payment of the purchase
price in full.

 

2.           Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:

 



        (Print Name)           Address:              

 



3.           The undersigned confirms that the Shares are being acquired for the
account of the undersigned for investment only and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or selling the Shares.

 



      (Date)   (Signature)                 (Print Name)

 

 

 

 

NOTICE OF CONVERSION

 

TO: Glori Energy Inc.   4315 South Drive   Houston, TX 77053   ATTN: President
and Chief Executive Officer

 

1.           The undersigned hereby elects to convert the attached Warrant into
__________ shares of the Series C-1 Preferred Stock (the “Shares”) of Glori
Energy Inc. pursuant to Section 2(b) of such Warrant, which conversion shall be
effected pursuant to the terms of the attached Warrant.

 

2.           Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:

 



        (Print Name)           Address:            

 

3.           The undersigned represents that the Shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

 



      (Date)   (Signature)               (Print Name)

 

 

